19-23649-rdd     Doc 3724      Filed 09/01/21 Entered 09/01/21 17:47:42           Main Document
                                          Pg 1 of 114



 KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.
 Matthew J. Gold
 Robert Tuchman
 500 Fifth Avenue
 New York, New York 10110
 Tel: (212) 986-6000

 Counsel to the State of Washington

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- x
 In re:                                  :                      Chapter 11
                                         :
                                         :                      Case No. 19-23649 (RDD)
 PURDUE PHARMA L.P., et al.,
                                         :                      (Jointly Administered)
                  Debtors.               :
                                         :
 --------------------------------------- x

                 NOTICE OF APPEAL AND STATEMENT OF ELECTION

 Part 1: Identify the appellant(s):

        1.      The State of Washington, a Creditor.

 Part 2: Identify the subject of this appeal

        2.      This appeal is from the Decision of Judge Drain (the “Decision”) confirming the

 Debtors’ Eleventh Amended Joint Chapter 11 Plan of Reorganization (the “Plan”).

        3.      The Decision was rendered on September 1, 2021. A rough copy of the transcript

 of the Decision is attached herewith.

 Part 3: Identify the other parties to the appeal

        4.      The names of all other parties to the Decision, and the names, addresses and

 telephone numbers of their respective attorneys, are as follows:

                          Party                                          Attorney

         1.      Purdue Pharma L.P.                        Davis Polk & Wardwell LLP
                                                           450 Lexington Avenue
                                                           New York, NY 10017

                                               Page 1
19-23649-rdd   Doc 3724     Filed 09/01/21 Entered 09/01/21 17:47:42        Main Document
                                       Pg 2 of 114



                                                      Tel: (212) 450-4000

       2.      Purdue Pharma Inc.                     Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       3.      Purdue Transdermal Technologies        Davis Polk & Wardwell LLP
               L.P.                                   450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       4.      Purdue Pharma Manufacturing L.P.       Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       5.      Purdue Pharmaceuticals L.P.            Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       6.      Imbrium Therapeutics L.P.              Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       7.      Adlon Therapeutics L.P.                Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       8.      Greenfield BioVentures L.P.            Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       9.      Seven Seas Hill Corp.                  Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000
       10.     Ophir Green Corp.                      Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       11.     Purdue Pharma of Puerto Rico           Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue

                                             Page 2
19-23649-rdd   Doc 3724     Filed 09/01/21 Entered 09/01/21 17:47:42        Main Document
                                       Pg 3 of 114



                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       12.     Avrio Health L.P.                      Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       13.     Purdue Pharmaceutical Products L.P.    Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       14.     Purdue Neuroscience Company            Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       15.     Nyatt Cove Lifescience Inc.            Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       16.     Button Land L.P.                       Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       17.     Rhodes Associates L.P.                 Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       18.     Paul Land Inc.                         Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       19.     Quidnick Land L.P.                     Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000

       20.     Rhodes Pharmaceuticals L.P.            Davis Polk & Wardwell LLP
                                                      450 Lexington Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 450-4000


                                             Page 3
19-23649-rdd     Doc 3724     Filed 09/01/21 Entered 09/01/21 17:47:42            Main Document
                                         Pg 4 of 114



         21.    Rhodes Technologies                       Davis Polk & Wardwell LLP
                                                          450 Lexington Avenue
                                                          New York, NY 10017
                                                          Tel: (212) 450-4000

         22.    UDF LP                                    Davis Polk & Wardwell LLP
                                                          450 Lexington Avenue
                                                          New York, NY 10017
                                                          Tel: (212) 450-4000

         23.    SVC Pharma LP                             Davis Polk & Wardwell LLP
                                                          450 Lexington Avenue
                                                          New York, NY 10017
                                                          Tel: (212) 450-4000

         24.    SVC Pharma Inc.                           Davis Polk & Wardwell LLP
                                                          450 Lexington Avenue
                                                          New York, NY 10017
                                                          Tel: (212) 450-4000

 Part 4: Optional election to have appeal heard by District Court

        5.     Appellant elects to have the appeal heard by the United States District Court rather

 than the Bankruptcy Appellate Panel.

 Part 5: Sign below

 Dated: September 1, 2021
        New York, New York

 Respectfully submitted,

  KLEINBERG, KAPLAN, WOLFF &                      ROBERT W. FERGUSON
  COHEN, P.C.                                     Attorney General of the State of Washington

  By: /s/ Matthew J. Gold                         By: /s/ Tad Robinson O’Neill
  Matthew J. Gold                                 Tad Robinson O’Neill
  Robert M. Tuchman

  500 Fifth Avenue                                Assistant Attorney General
  New York, New York 10110                        800 Fifth Avenue, Suite 2000
  Tel: (212) 986-6000                             Seattle, Washington 98104
  Fax: (212) 986-8866                             Tel: (206) 254-0570
  E-mail: mgold@kkwc.com                          E-mail: tad.oneill@atg.wa.gov
             rtuchman@kkwc.com

  Attorneys for the State of Washington           Attorneys for the State of Washington

                                             Page 4
19-23649-rdd     Doc 3724      Filed 09/01/21 Entered 09/01/21 17:47:42            Main Document
                                          Pg 5 of 114



                                 CERTIFICATE OF SERVICE

         I, Juliet Remi, hereby certify that, on September 1, 2021, I caused true and correct copies
 of the foregoing document to be served (i) by the Court’s Case Management/Electronic Case File
 (CM/ECF) System to all parties who are deemed to have consented to electronic service; (ii) by
 email upon the parties who provided email addresses set forth in the Master Service List
 maintained by the Debtors in respect of these chapter 11 cases; and (iii) by email upon the Office
 of the United States Trustee for the Southern District of New York (Attn: Paul K. Schwartzberg,
 paul.schwartzberg@usdoj.gov).

                                                        /s/ Juliet Remi
                                                                    Juliet Remi




                                               Page 5
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                     Pg 6 of 114


                      THE COURT: Okay good morning, this
                 is Judge Drain, we're here in in re:
                 Purdue Pharma LP et al. This mornings
                 hearing was scheduled for me to give me
                 bench ruling on the debtors request for
                 confirmation of their amended chapter 11
                 plan. I received a black lined version
                 of certain important but still
                 relatively minor changes to the debtors
                 10th amended joint chapter 11 plan
                 yesterday. Which is now in light of
                 those changes the 11th amended joint
                 chapter 11 plan. I also received a
                 revised proposed confirmation order
                 including proposed findings of fact and
                 conclusions of law. Which is over a
                 hundred pages long, I have not gone
                 through it in detail, my ruling will be
                 in detail and I'm comfortable with the
                 proposed findings and conclusions,ly
                 keep them and I may add to them and my
                 ruling will be part of the record as far
                 as the proposed findings and conclusions
                 are concerned.
                      But I understand that the debtors
                 wanted to address the court briefly
                 regarding the changes to the plan and
                 the resolution of at least one objection
                 and I'm happy to hear that.
                      MR. HUEBNER: Thank you very much,
                 your Honor, can you see and hear me
                 clearly?
                      THE COURT: Yes.
                      MR. HUEBNER: Okay. Your Honor, for
                 the record, Marshall Huebner on behalf
                 of the debtors and debtors concession.
                 A couple of quick updates, which I think
                 are hopefully positive. Number one, you
                 know, since the court's direction at
                 several of the hearings including both
                 Wednesday and Friday, various documents
                 have been amended in a way that we hope
                 now comports with the court's vision.
                 The primary changes to the plan that we
                 are not going to walkthrough unless the
                 court has questions are to finalize what
                 I would call the material or maybe even
                 radical narrowing of the Sackler
                 releases, which is really three
                 different axis. Number one, which
                 parties are covered and get the benefit
                 of the releases and those changes I
                 believe are now in. Number two, what is
                 the cope of the releases and of course
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                     Pg 7 of 114


                 the court gave quite clear direction
                 limited very substantially /TAOZ scope
                 compared to the original set of
                 agreements reached and filed by the
                 parties and number three, I guess who is
                 bound by the releases, this is the sort
                 of any other person to holders of claims
                 and causes of action to just holders of
                 claims. And I believe that hopefully we
                 got it right after several tries and the
                 court's continuing clear interim rulings
                 or direction tos narrow the releases.
                 The second item, your Honor, just for
                 the benefit of everyone's knowledge is
                 the operating injunction for NewCo.
                 That is one of the many documents along
                 with many other structures in the plan,
                 including a brand new board of directors
                 and other things selected by
                 governmental entities to ensure that
                 NewCo does only the things and everybody
                 would want it to be doing and doesn't do
                 any of the things that people would not
                 want it to be doing and that's obviously
                 I think part of the sacred mission of
                 many of the parties who worked on this
                 case. That operating injunction was
                 negotiated by the Department of Justice,
                 by the ad hoc committee which of course
                 includes a huge number of AGs, by the
                 NCSG which includes all the rest of the
                 AGs getting us up to 48 and the MSG as
                 well. That is now in fully agreed form
                 and is final and was filed as Exhibit C
                 like Carly to the confirmation order,
                 see ins /THAEUFPLT document quite
                 frankly that making sure on a go forward
                 basis everybody can hopefully take
                 comfort from the incredible involvement
                 of governmental entities and of course
                 the UCC as well, who I of course need to
                 mention as the official appointee of the
                 Department of Justice to oversee and
                 assist all unsecured creditors in the
                 case.
                      Next, your Honor, also filed, I
                 believe yesterday is the final Sackler
                 settlement agreement, which has been a
                 very long time coming, just so that the
                 record is clear, that document was
                 negotiated by the official committee of
                 unsecured creditors appointed by the
                 Department of Justice, by the AHC, by
                 the MDL PEC members who are part of the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                     Pg 8 of 114


                 ad hoc committee which includes
                 obviously several dozen attorneys
                 general and lastly by the special
                 committee of the board which of course
                 as everybody knows after an examination
                 was like wise found to be fulfilling its
                 fiduciary responsibilities with complete
                 and total independence. So that
                 document is now done as well, it
                 contains very important things, this is
                 a thing deal the Sacklers are paying
                 over time and frankly something that
                 sounds lawyerly and technical, which are
                 the collateral and credit support annual
                 /STPHAOEUFPLT frankly involves some of
                 the most brutal negotiations that
                 actually took months because all of the
                 fiduciaries on our side of the V who
                 represent the plaintiffs in the case
                 and, you know, frankly the states and
                 the cities and the victims and the like,
                 need tone sure that the Sacklers are
                 going to pay and obviously credit and
                 collateral and covenants and promises
                 and oversight rights and the like are
                 critical to that and those have I
                 believe been negotiated to a place we
                 can live with. As the court has heard
                 me say many times, this is not a perfect
                 deal, we would have liked more and
                 earlier, but this is the deal that
                 everybody was ultimately willing to
                 agree to under very, very complex
                 circumstances.
                      Finally, your Honor, it goes without
                 saying, I believe we incorporated
                 everything the court said, one of the
                 things that the court will see is
                 paragraph 7A of the proposed
                 confirmation order now further clarifies
                 that no material or substantive changes
                 can be made to the settlement agreement
                 essentially and it's not, this is the
                 deal, the deal is done, there will not
                 be any further material certainly
                 concessions to the defendants in this
                 case. Subsequent to the order being
                 entered and the documents having gone
                 final. Number four, your Honor, there
                 was a filing we had a little bit
                 candidly by the U.S. trustee yesterday,
                 they called us yesterday and raised a
                 question about language in our proposed
                 confirmation order that we believed
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                     Pg 9 of 114


                 could be read ambiguously as somehow
                 being, I think the theory was a ruling
                 by this court that this and other courts
                 can't grant future stays, we didn't
                 remotely read it that way, and certainly
                 was nobody's intend /STPHAOEUFPLT dozen
                 of confirmation orders, we said
                 absolutely, let's clarify it, we thought
                 they were sending language, they didn't,
                 and instead they just filed a pleading
                 on the docket expressing their concern
                 of the ambiguity, I guess that's fine.
                 And we jumped right on it and instantly
                 drafted language that we think makes it
                 clear beyond per venture there's no
                 possible argument since of course this
                 court never would, never could and no
                 one would ever ask it to to issue
                 something about future stays. The point
                 is we took out the rule 3020E waiver of
                 the 14-day stay, so this case does have
                 the 14-day stay under rule 3020E and all
                 the language says is that other than
                 that stay, no other stays are currently
                 in place. Obviously if somebody moves
                 first day and they get a stay, we'll
                 deal with that at the time, we'll be
                 read to ask /STPHAOEUFPLT certainly have
                 strong views. That has been addressed,
                 they did make a point about 1127, I just
                 want to be clear, I think all many
                 fiduciaries in this case are /STRAED
                 /TPHAERL comfortable beyond a shadow of
                 a doubt frankly that the changes to the
                 plan have just made it better and better
                 for the estate. As for example to give
                 the primary example, we are continued to
                 narrow the scope of the releases in
                 draft after draft while getting the same
                 amount of consideration from the
                 defendants. So there's no limitation on
                 the number of times you can amend a
                 plan, the law is very clear, which is
                 you can't adversely effect creditors and
                 stake holders at a juncture like
                 /TH-RBGS the U.S. trustee is not
                 suggesting we have, it almost seems more
                 like a musing to me, but I do want to be
                 very clear, we believe all of the
                 changes in this plan that have happened
                 really since it was originally filed in
                 March and certainly collectively, but
                 even individually have done nothing but
                 improve it further and further and
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 10 of 114


                 further for the stake holders for whom
                 many of us serve as fiduciaries.
                      Obviously they also indicate that
                 they stand on their objection as to both
                 legal fees and the legality of
                 third-party releases, we certainly
                 understand that, nobody else refiled
                 their objection to make sure it's still
                 standing, we understand, we don't
                 pre/STPHAOEUFPLT all objections are
                 resolved, certainly things have been
                 narrowed and many items have been
                 resolved. Finally, your Honor, the last
                 I think good news announcement and I'll
                 alternative to /PHRAOFPLT /#123450EU6789
                 I believe there is now agreed language
                 to effectuate the court's, in essence
                 ruling on Friday about what the court
                 was and was not willing to do with
                 respect to the DMPs based both on the
                 pleadings and the factual record of the
                 case and so while that's not a
                 settlement, it is simply language that
                 we believe effectuates the court's
                 ruling, I'm hoping that issue is now
                 behind us as well. Your Honor, with all
                 of those updates, I think it's fair to
                 say I should stop talking except to note
                  I think we're down to at the ended
                  a very small number of the core
                  objections about which we heard
                  both extensive trial testimony and
                  argument and so I have no further
                  updates can I announce because it's
                  not where we are, the final, you
                  know, 10 or so objections have been
                  /STPHAOEUFPLT we continue to work
                  with all parties and hope we can
                  come to resolutions, but it's not
                  just not where we are this morning,
                  so unless the court has questions
                  for me, I think that sort of
                  updates the court and all parties
                  on what's been filed, why it was
                  filed, which things are now in the
                  done pile, obviously but for your
                  Honor's comments, it goes without
                  saying, and I would propose to turn
                  my Mike off and is ask
                  Mr. Congratulate to summarize the
                  DMP issue that your Honor gave
                  guidance on and I believe we have
                  nothing to say further from the
                  debtors.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 11 of 114


                            THE COURT: Okay, thank you.
                            MR. GLEIT: /STPHAOEUFPLT for
                  the debtors.
                            THE COURT: Good morning.
                            MR. GLEIT: Good morning.
                  Your Honor, we heard you loud and
                  clear last Friday and over the
                  weekend and beginning of this week,
                  we worked with the DMPs and the AHC
                  to work on language which I'm just
                  going to briefly now put in the
                  record with a brief statement which
                  says, the debtors and the DMPs have
                  agreed that the language insert
                  indeed 10.10B of the 11th plan
                  reflects the courts statements made
                  in connection with the DMPs
                  concerned objection. The parties
                  agreed that the debtors would state
                  on the record, which I'm doing now,
                  section 8.8B of the plan settling
                  co-defendants and lastly a
                  provision was added to the
                  confirmation order which is going
                  to make clear that any MDT
                  insurance settlements going forward
                  are going to be upon notice and
                  according to bankruptcy rule 99E.
                  So unless your Honor has any
                  questions, I think the issue's now
                  resolved, hopefully.
                            THE COURT: Okay. All right,
                  and Ms. Steege; is that correct, is
                  that language in the plan and the
                  statement that Mr. Gleit just made
                  resolve the remaining objection by
                  the MDP parties or sometimes
                  referred to as the co-defendants.
                            MS. STEEGE: Yes, your Honor,
                  it does, thank you.
                            THE COURT: Okay. And I just
                  want to be clear, as I understand
                  it, it leaves open the issues that
                  I said should be left open which
                  includes potentially as a defense
                  whether the rights to coverage
                  under a policy were released under
                  the agreement between the parties.
                  But if in fact those rights are
                  direct and established then as I
                  read the plan it gives the, that
                  party that has that those rights
                  access, they're not enjoined by the
                  insurance injunction.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 12 of 114


                            MS. STEEGE: That's our
                  understanding your Honor, thank
                  you.
                            THE COURT: Okay, very well,
                  I appreciate the parties work on
                  that.
                            All right, I think that
                  concludes the first part of this
                  hearing, which really just went to
                  clarify as noted the recent changes
                  to the plan. And updated me on the
                  status of the settlement agreement
                  with the Sackler parties. So I'll
                  give you my bench ruling now on the
                  debtors request for confirmation of
                  the amended joint chapter 11 plan.
                            It is clear that the wrongful
                  use, including marketing of opioid
                  products has contributed to a
                  massive public health crisis in
                  this country and elsewhere. The
                  role of these debtors and their
                  owners, and this is a closely held
                  set of debtors, to that crisis
                  makes the bankruptcy cases before
                  me highly unusual and complex.
                            This is so primarily because
                  of the nature of the creditor body.
                  Given the extraordinarily harmful
                  effects of the debtors' primary
                  product, Oxycontin, and other
                  opioids on ordinary people, as well
                  as on the local governments, Indian
                  tribes, hospitals and other first
                  responders, states and territories
                  in the United States, who must
                  address these effects on a daily
                  basis.
                            In a very real sense, every
                  person in the range of the debtors
                  sale of opioid products is a
                  potential creditor. Bankruptcy
                  cases that present a unique and
                  perhaps the only means to resolve
                  the collective problem presented by
                  an insolvent debtor in a large body
                  of creditors competing for its
                  insufficient assets. Including,
                  especially when dealing with mass
                  claims premised on a harmful
                  product that as is the case here
                  causes massive harms or mass harms.
                  Bankruptcy cases focus the solution
                  away from individual litigation to
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 13 of 114


                  a fair collective result subject to
                  the unique ability under the
                  bankruptcy laws to under generally
                  rare defined circumstances bind
                  holdouts who could not otherwise be
                  bound under applicable law.
                            Over the years, courts and
                  the parties to bankruptcy cases
                  have refined and improved on these
                  solutions. They clearly have been
                  brought to bear here in these
                  cases, involving in all likelihood
                  the largest creditor body ever and
                  I'm not speaking solely of the
                  roughly 614 thousand claims that
                  were filed, although I believe that
                  is a record. But also as I noted
                  before, the people who could
                  arguably be said to be represented
                  by their local governments and
                  their state governments as well as
                  by the United States.
                            Here to the parties have
                  worked in unique and trail blazing
                  ways to address the public health
                  controversy that underlice those
                  claims /STPHAOEUFPLT because the
                  debtors assets include enormous
                  claims against their controlling
                  shareholders and in some instances
                  directors and officers who are
                  members of the Sackler family.
                            Whose aggregate net worth no
                  greater than the debtors also may
                  well be insufficient to satisfy
                  such claims and other very closely
                  related claims against them that
                  are asserted by third parties who
                  also are creditors of the debtors,
                  that is have claims against the
                  debtors.
                            The questions then are how
                  can such claims be resolved to best
                  effect for the claimants and is
                  such resolution authorized under
                  the Bankruptcy Code and law.
                            The primary questions for me
                  in this case focusing on the
                  chapter 11 plan that is before the
                  court for confirmation is can these
                  issues be resolved by the court by
                  approval of the plan and should
                  they? It is clear to me after a
                  lengthy trial that there is now no
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 14 of 114


                  other reasonably conceivable means
                  to achieve this result. I believe
                  it is also clear under well
                  established precedent that with a
                  sufficient factual record, Congress
                  and the Bankruptcy Code and the
                  courts interpreting it provide the
                  authority for such a resolution.
                  That leaves the question, should
                  this resolution be implemented.
                  This ruling explains that my
                  findings and conclusions with
                  respect to all of those issues
                  informed by the record of these
                  cases, the parties votes on the
                  plan, the parties' briefing and the
                  record of a 6-day trial involving
                  41 witnesses and a courtroom full
                  of exhibits and two full days of
                  oral argument.
                            I will note before I proceed
                  that I am giving this ruling as an
                  oral bench ruling as opposed to
                  writing a written opinion because I
                  believe it is of critical
                  importance that the parties to
                  these cases learn the result of my
                  analysis as promptly as
                  practicable.
                            As I often do with lengthy
                  bench rulings, I will go over the
                  transcript of my ruling and if I
                  feel that I have said something
                  inartfully or left something out
                  that I should have said and of
                  course in addition to correcting
                  any typos or missed citations or
                  citations in improper form, I will
                  modify my bench ruling and file it
                  as a modified bench ruling, not
                  obviously as a transcript.
                            But again as with any case of
                  this size, and particularly given
                  this case, where the parties I
                  think universally have made it
                  clear and I fully understand them,
                  that it is important to devote the
                  debtors resources as soon as
                  possible to paying victims claims
                  and otherwise abating the opioid
                  crisis. That there should not be
                  any further delay in my delivering
                  this ruling.
                            The notice of the debtors
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 15 of 114


                  request for confirmation of the
                  plan was set forth by jeans fin
                  began in her declaration and
                  testimony primarily her third
                  declaration, but also referred to
                  prior declarations she had provided
                  with respect to the noticing of
                  claimants and potential claimants
                  in these cases. It is clear from
                  her testimony that the notice of A,
                  these cases, B, right to assert a
                  claim against /THAOETSors, C, the
                  request for confirmation of the
                  plan, and D, the proposed broad
                  release of third parties claims
                  against the released parties in the
                  plan, which is primarily of the
                  Sacklers and their related
                  entities, was unprecedentedly
                  broad. With only one caveat,
                  Ms. Finnegan's testimony was
                  undisputed that the debtors
                  noticing program as implemented
                  under Ms. Finnegan's supervision
                  reached roughly 98 percent of the
                  population in the United States.
                  And only marginally smaller number
                  or percentage of the population in
                  Canada and also was extensive
                  throughout the world where the
                  debtors own products might have
                  caused harm. The program was
                  carefully tailored to each known
                  creditors but also to reach the
                  population at large, including
                  through various types of media
                  aimed at people who may have been
                  harmed by the debtors products.
                            Ms. Finnegan's calculations
                  reflect literally billions of hits
                  on the social media and internet
                  notices, as well as of course
                  reliable studies of the reach of
                  the other means of notice.
                            The caveat that I would have
                  is that the notice to those in
                  prison was in part effective, I
                  believe, in providing notices to
                  prisons and to groups working with
                  or known to work with people who
                  are in prison and suffering from
                  opioid use I disorder or other
                  adverse effects of opoids. But
                  Social Security certainly within my
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 16 of 114


                  contemplation that given prison
                  regulations and lack of access to
                  TV, radio and other media.
                  Prisoners may not have gotten the
                  same high level and I'm talking
                  again about approximately 98
                  percent of the entire U.S.
                  population, of notice of the case
                  the party, the confirmation request
                  and releases in the plan. On the
                  other hand, the debtors and the
                  plan including the personal injury
                  trust procedures have made it clear
                  that they are flexible with regard
                  to late claims against the personal
                  injury trust and the assertion of
                  evidence to the trust by prisoners
                  in light of prisoners unique
                  circumstances.
                            United States trustee also
                  suggested that referencing to the
                  plan in the notice would have sent
                  a party to a lengthy and complex
                  set of release provisions. This is
                  true and it clearly does take a
                  lawyer to parse through those
                  provisions and even then as
                  reflected by the record of the
                  parties responses to my comments,
                  those provisions were subject to
                  some potential for differing
                  interpretation, although I believe
                  that is not the case now that they
                  have been narrowed.
                            However, the notice that was
                  most widespread was a very simple
                  one that made it quite clear that
                  the plan contemplated a broad civil
                  release of the debtors
                  shareholders, the Sacklers, and
                  their related entities.
                            In addition, the extensive
                  media coverage of this case also
                  made that point crystal clear. And
                  it is that aspect of the release,
                  rather than parsing through it,
                  that is the basis for the
                  objections that have been filed and
                  therefore that could have been
                  filed, i.e., that it is too broad
                  and not authorized under applicable
                  law. Which I believe was
                  pervasively spread throughout the
                  country and in Canada.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 17 of 114


                            So I conclude that the
                  debtors notice of the confirmation
                  hearing and the proposed releases
                  in the plan was sufficient and
                  again unprecedentedly broad.
                            Next I should note the vote
                  on the plan by the classes entitled
                  to vote. It is important to
                  address this issue up front because
                  if a plan is not accepted by an
                  impaired class in its vote, the
                  plan proponent must proceed under
                  the so called cram down provision
                  of the Bankruptcy Code section
                  1129B. On the other hand, if all
                  of the impaired classes have voted
                  in favor of confirmation of the
                  plan, the court analyzes only
                  section 1129A's requirements for
                  confirmation. And the imported
                  provisions of the Bankruptcy Code
                  relate today it such as section
                  1122 and 1123 of the code.
                            Based on the ballot
                  declaration and testimony of
                  Christine paw low, this plan
                  received, I believe, also an
                  unprecedented number of votes cast.
                  And of the votes cast, the plan
                  that was in fact accepted by every
                  voting class thus obviating the
                  need to proceed with the cram down
                  provisions of the Bankruptcy Code.
                            In addition, and
                  significantly, each voting class
                  voted overwhelmingly in favor of
                  confirmation of the plan. On
                  average, the vote was over
                  95 percent in favor of confirmation
                  of the plan.
                            That too is a remarkable
                  result given the very large number
                  of people who got notice who are
                  entitled to vote, and who actually
                  voted. And the unprecedented large
                  number applies to each of those
                  categories.
                            On the personal injury claim
                  side, the vote was roughly
                  97 percent. In all cases it was
                  above 95 percent, except with
                  regard to the hospital class which
                  was just under 90 percent.
                            Which however -- no member of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 18 of 114


                  which however has objected or has
                  entered an objection to the plan.
                            I will address separately two
                  objections that alleged that the
                  vote should be looked at
                  differently, first that the plan
                  improperly classified certain
                  claims with other claims and that
                  if they had been classified
                  differently in a separate class,
                  the vote would not have been as
                  overwhelming, although it's
                  acknowledged by those objectors
                  that it would still have been over
                  75 percent as far as the
                  supermajority voting in the class,
                  which is that figure that Congress
                  provided for in section 524G of the
                  Bankruptcy Code when setting a
                  higher bar for the release or
                  channelling of third-party claims
                  in cases where the claims are
                  asbestos liability related.
                            Again I will address those
                  classification points separately.
                  In addition, and frankly baffling
                  to me, the United States trustee
                  has argued that I shouldn't just
                  look at the votes cast, but at the
                  votes that were not cast in
                  determining whether the plan was
                  overwhelmingly accepted. That of
                  course is not how elections are
                  conducted. There is no conceivable
                  way to determine the preferences of
                  those who didn't vote other than
                  that they didn't object and they
                  took no position in a no vote.
                            But where a vote is as
                  extensive as this with hundred --
                  well over a hundred thousand people
                  voting, under any measure, this
                  plan has been overwhelmingly
                  accepted.
                            And of course it is the vote
                  that counts under section 1126 of
                  the Bankruptcy Code and in every
                  election. Not a statement by a
                  bureaucrat or his or her sense of
                  where the wind is blowing, that's
                  why we have elections.
                            A plant proponent has the
                  burden of proof on all elements of
                  section 1129A that must be
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 19 of 114


                  satisfied for a plan to be
                  confirmed that burden of proof of
                  satisfied by a showing that the
                  applicable provision has been met
                  by a preponderance of the evidence
                  in redie tech holding code
                  /STPHAOEUFPLT bankruptcy SDNY2019
                  and the cases cited therein.
                            Many of the provisions of
                  section 1129A that are applicable
                  to this plan are uncontested. And
                  based on my review of the relevant
                  witness declarations, including the
                  declaration of John L-O-W-N-E,
                  first name J-O-N, John do bell and
                  Jesse Delconte, I conclude that the
                  uncontested -- that with respect to
                  the uncontested provisions of
                  section 1129A, the debtors have
                  carried their burden of proof.
                            The provisions of section
                  1129A that have been contested by
                  the remaining objections are
                  section 1129A1 which states that
                  the plan must comply with the
                  applicable provisions of this
                  title, i.e., the Bankruptcy Code.
                  Which incorporate -- which
                  incorporates for purposes of the
                  objections that were filed sections
                  1122 and 1123A4 of the Bankruptcy
                  Code.
                            In addition, certain object
                  /*PBTs have intended that the
                  debtors have not satisfied their
                  burden to show under section 1129A3
                  that the plan has been proposed in
                  good faith and not by any means
                  forbidden by law.
                            The United States trustee has
                  objected that the payment of
                  certain fees, that is legal fees
                  and expenses under paragraph 5.8 of
                  the plan violates section 1129A4 of
                  the code, which states that it is a
                  requirement for confirmation that
                  any payment made be /STPHAOEUFPLT
                  by a debtor or person issuing
                  securities or acquiring property
                  under the plan for services or cost
                  of expenses in or in connection
                  with the case or in connection with
                  the plan and incident to the case
                  has been approved by or is subject
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 20 of 114


                  to the approval of the court as
                  reasonable.
                            Certain objectors have also
                  contended that the plan has not
                  satisfied the so called best
                  interests test of section 1129A7 of
                  the Bankruptcy Code, which requires
                  a showing that with respect to each
                  impaired class of claims or
                  interest, each holder of a claim or
                  interest of such class has accepted
                  the plan or that is for those who
                  have not accepted the plan will
                  receive or retain under the plan on
                  account of such claim or interest
                  property of a value as of the
                  effective date of the plan that is
                  not less than the amount that such
                  holder would so receive or retain
                  if the debtor were liquidated under
                  chapter 7 of this title on such
                  date.
                            The objectors though have
                  raised this provision contend that
                  because their third-party claims
                  against the released parties, the
                  shareholder released parties are
                  being channelled to the plan trust
                  or otherwise precluded because of
                  the distribution that they would be
                  receiving under the plan or as they
                  would not be in a chapter 7
                  liquidation, the plan fails the so
                  called best interest test comparing
                  that liquidation recovery to the
                  recovery under the plan.
                            Finally, there has been a
                  suggestion, although of the
                  faintest kind that the plan does
                  not satisfy section 1129A11 of the
                  plan, the so called feasibility
                  test, which states that
                  confirmation of the plan is not
                  likely to be followed by the
                  liquidation or the need for further
                  financial reorganization of the
                  debtor or any successor to the
                  debtor under the plan unless such
                  liquidation or reorganization is
                  proposed in the plan.
                            I will address each of those
                  individual objections shortly.
                            Although I can find at this
                  point that the plan does satisfy
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 21 of 114


                  the so called feasibility test
                  under section 1129A11 as set forth
                  in the uncontested fact declaration
                  of Mr. Delconte showing projections
                  and the assignability of the
                  debtors insurance. The only, and I
                  say this again nebulous objection
                  of this point was by the holders of
                  certain claims asserted by certain
                  Canadian /PHAOU anies palates and
                  first nations which contended,
                  albeit I think only at oral
                  arguments that the treatment of
                  those creditors under the plan
                  would be sufficiently disagreeable
                  to the Canadian court presiding
                  over the ancillary CCAA proceeding
                  in Canada when the debtors request
                  recognition of the plan.
                            First based on my
                  understanding of the model law on
                  cross border in/SOL van Is which
                  forms the basis of chapter 15 of
                  the Bankruptcy Code, as well as the
                  CCAA provisions providing for
                  recognition, I am reasonably
                  comfort /THABL the Canadian court
                  will recognize the plan, although
                  that is a decision for the Canadian
                  court.
                            And not view the plan as
                  unduly discriminatory against
                  Canadian debtors in light of what
                  they would reasonably recover from
                  the debtors if this plan were not
                  confirmed and the different nature
                  of the regulatory regime that
                  covers the Canadian creditors.
                  Then their U.S. counter parts,
                  i.e., Native American tribes and
                  municipalities in the U.S. It is
                  also my belief that the public
                  policy exception to recognition
                  under the model law acourse bored
                  insolvencies would not be applied
                  by the Canadian court given the
                  narrow nature of that public policy
                  exception. Although again of
                  course that decision is one to be
                  made by the Canadian court.
                  Further, it appears to me again
                  paved upon Mr. Delconte's
                  declaration that while recognition
                  is important and would bring
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 22 of 114


                  clarity and finality to the claims
                  of Canadian creditors against these
                  debtors, the absence of recognition
                  is not critical to the survival of
                  NewCo under the plan.
                             And therefore that in any
                  event, the feasibility test would
                  be met. I will note further that
                  the plan makes it clear that with
                  respect to any Canadian creditor
                  that has a claim against Purdue
                  Canada, which is not a debtor here,
                  or a claim against any of the
                  shareholder released parties that
                  is unrelated to a claim against the
                  debtors here, i.e., for example, a
                  claim against them because of their
                  rule in Purdue Canada, those rights
                  are expressly preserved under the
                  plan.
                             Most of the objections to
                  confirmation of the plan are based
                  on the object ants con/STPHAOEUFPLT
                  settlements provided for in the
                  plan either are not warranted under
                  applicable bankruptcy law or are
                  beyond the court's power even if
                  awarded under the bankruptcy law to
                  approve and propose. Before
                  addressing those issues, however, I
                  will address the other remaining
                  objections to the plan's
                  confirmation.
                             The first set of objections
                  that I will address have been
                  raised by certain insurers
                  navigating specialty insurance
                  company, American guarantee
                  liability insurance company, stead
                  fast insurers enjoined in by
                  national union insurance company, I
                  will note that another insurer
                  objection made by the Chubb
                  Insurance U.S.A. group has been
                  withdrawn.
                             The debtors seek certain
                  findings in the confirmation order
                  regarding the effectiveness of the
                  transfer of a debtors insurance or
                  insurance rights to the trust
                  established under the plan to fund
                  and make distributions to
                  creditors. They also seek findings
                  regarding plans settlement of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 23 of 114


                  opioid claims namely that the
                  treatment of opioid claims under
                  the plan or insured claims under
                  the plan or arguably insured claims
                  under the plan, does not have the
                  effect of comparing any applicable
                  insurance coverage as a bona fide
                  fair settlement on the due notice
                  to objecting insurers, as well as
                  the other insurers who did not
                  object. The plan does not seek
                  extensive findings as to the
                  debtors insurance, it for example
                  does not seek a declaration that
                  any insurance coverage or insurance
                  rights actually apply, that is the
                  subject of a separate litigation
                  that will take its own course,
                  rather the findings that the
                  debtors seek are integral simply to
                  the effectation of the transfer and
                  transfer of insurance rights to the
                  trust from the debtors and to
                  obviate a defense that the plan
                  itself in providing for a means to
                  pay opioid related claims somehow
                  /TKER gates the insurers rights to
                  review and consent to the payment
                  of an insured claim. The objectors
                  contend that the plan and
                  confirmation order should be quote
                  insurance neutral, i.e., postponed
                  for another of the day, the need
                  for even these findings. There is
                  no such concept or requirement that
                  a plan be insurance neutral and
                  where a plan provides for as an
                  element of the plan the transfer
                  ever a debtors insurance or
                  insurance rights to a trust, the
                  issue has been joined in the
                  confirmation hearing and the court
                  is properly situated to decide it.
                            This is in contrast to again
                  general coverage issues, i.e.,
                  whether any particular claim
                  against the insurance is excluded
                  because of a coverage exclusion,
                  which is not an element that the
                  plan requested a determination of
                  or hinges upon and/or the plan is
                  clear in the reservation of rights
                  by the insurance, by the trustees
                  of the trust that will hold the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 24 of 114


                  insurance and insurance rights on
                  the one hand and the insurers on
                  the other.
                             The insurance neutral
                  argument that the objecting
                  insurance companies make therefore
                  is not grounded on an underlying
                  principle of bankruptcy law, but
                  rather only on a due process
                  concern they contend that as
                  originally filed the plan was
                  arguably completely insurance
                  neutral and did not seek these
                  types of determinations.
                             However, I believe that the
                  record is clear that the objecting
                  insurers and all other insurers
                  have had sufficient notice for
                  months now that the debtors were
                  going to seek these limited
                  findings in the confirmation order.
                             The insurers are extremely
                  well represented, highly
                  sophisticated as evidenced by the
                  negotiations over the plan
                  provisions relating to them and the
                  proposed confirmation order and
                  they had a full opportunity to
                  challenge the findings that I just
                  outlined that are being sought by
                  the debtors and their allies, the
                  parties that is who would receive
                  the benefits of the insurance under
                  the plan. Mainly the creditors.
                             That notice is really been
                  made to them at least since May of
                  2021. And for the statutory and
                  bankruptcy rules notice period for
                  the confirmation hearing as well.
                             The plan also resolves the
                  remaining issue that raised as
                  originally drafted, it left over
                  the possibility that additional
                  findings could be sought or
                  documents could be filed that the
                  insurers would not have notice of
                  and that might nevertheless be
                  binding on them, the plan has been
                  amended to make it clear that is
                  not going to happen.
                             As far as the finding as to
                  the plans resolution of arguably
                  insured claims by providing for the
                  distribution of 100 percent of the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 25 of 114


                  value of the debtors on account of
                  the claims asserted against them in
                  the form of payments between 700
                  and 750 million to personal injury
                  trusts and remaining amounts of at
                  least 5 billion to abate the opioid
                  crisis in various forms.
                            It is almost impossible to
                  see how, in fact I believe
                  impossible to see how an insurer
                  could claim that its consent rights
                  were somehow violated by notice of
                  the plan and the implementation of
                  it.
                            As far as the filed claims
                  are concerned, the claims assert
                  roughly $40 trillion excluding a
                  sole hundred trillion dollar claim
                  that was filed by an individual,
                  and that is only roughly 10 percent
                  of the claims, the others asserting
                  unliquidated amounts or unasserted
                  amounts as set forth in the
                  declaration of Jessica B Horowitz,
                  Ph.D., which was an expert
                  declaration. She calculated that
                  the actual fixed claim of the
                  Department of Justice under the
                  settlement agreement entered into
                  by the debtors during the course of
                  this case provides for less than a
                  1 percent recovery on the asserted
                  claim. Your Honor the
                  circumstances given the wide notice
                  and the absence of any objection to
                  the plans, the allocation of value,
                  either to opioid victims or to
                  abate the opioid crisis and the
                  fact that insurers consent rights
                  just like any other contract
                  parties consent rights are
                  circumscribed by the bankruptcy
                  codes own separate hearing and
                  process.
                            The debtors request for
                  finding as to applicable consent
                  provisions is justified and
                  appropriate.
                            In addition, ample case law
                  establishes the authority under
                  sections 1123A5B and B2 and 6, to
                  transfer as part of a plan and in
                  furtherance of a plan insurance
                  rights and insurance policies to a
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 26 of 114


                  trust to pay mass claims as existed
                  in this case.
                            The analysis set forth by the
                  third circuit in in refederal
                  /STPHAOEUFPLT third 355, there's
                  circuit 2012, I believe cannot be
                  improved on in this context, I will
                  note that although that was a case
                  driven by asbestos claims, the
                  logic behind the court's analysis
                  was based on section 1123A5 and
                  1141, not section 524G of the code
                  and therefore would apply here.
                  See also in re-WR grace company
                  /STPHAOEUFPLT VR34139 note 189 deed
                  Delaware 2012 a/STPHAOEUFPLT F
                  third 311 third circuit 2015 and
                  the cases cited therein. Which
                  show the vast and I think perhaps
                  unanimous authority for the finding
                  and conclusion that the debtors
                  seek here that notwithstanding any
                  anti assignment provision in any
                  applicable insurance under the plan
                  the insurance policies or the
                  insurance coverage rights or the
                  rights to the proceeds can be
                  assigned to the MDT, the master
                  distribution trust.
                  /STPHAOEUFPLTly also note warranted
                  it appears at this point the
                  insurers who have objected the
                  disclaimed coverage /STPHAOEUFPLT
                  reserving their rights to do so see
                  JP Morgan Securities Inc. V
                  vigilant insurance company 58NY
                  third 38, I'm sorry NYS third 38
                  first department 2017 in /SKP* the
                  cases cited therein. So I will
                  overrule the remaining portions of
                  the insurers objection to the
                  extent they actually do remain and
                  I will note that in light of the
                  colloquy during oral argument with
                  the insurers counsel and counsel
                  handling insurance issues in this
                  case, Reed Smith, it appeared to me
                  that most if not all of the
                  objections actually had been
                  resolved by the changes to the plan
                  that I've already described.
                            The next objection I want to
                  address is an objection by the
                  United States trustee not to the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 27 of 114


                  planned settlement and release
                  provisions pertaining to the
                  shareholder release theed parties,
                  the Sacklers and related entities.
                  But rather a separate objection,
                  which is to section 5.8 of the
                  plan. The plan provides for
                  compensation of defined term
                  professionals which are a state
                  retained professionals or
                  professionals such as counsel for
                  the official committee of unsecured
                  creditors who are retained per
                  /SAOUPBT to an order of the
                  /STPHAOEUFPLT post petition, that
                  is post bankruptcy filing work.
                            Two other groups of
                  professionals are also covered by
                  orders of the court previously
                  entered in the case and will
                  continue to be so with respect to
                  their fees through the effective
                  date or the confirmation date of
                  the plan under those orders.
                  Mainly the AHC and the multi state
                  governmental entities group.
                  Section 5.8 of the plan sets forth
                  the treatment of fee claims for
                  other counsel, not counsel formally
                  retained by and whose retention was
                  approved by an order off the court
                  or /STPHAOEUFPLT of the court even
                  if retained separately.
                            That section lays out the
                  settlement regarding the payment of
                  these counsel. Namely funds from
                  the so called no act and tribal
                  abatement fund trusts for political
                  subdivision and tribes counsel. In
                  addition, it lays out payment of
                  attorneys involved in the pursuit
                  by hospitals of their claims,
                  called NAS monitoring claimant
                  costs that is the counsel for NAS
                  victims for the payment costs and
                  expenses, payments for personal
                  injury costs and expenses, payment
                  for the public schools costs and
                  expenses.
                            The U.S. trustee contends
                  that the only way the plan could
                  provide for such payments is
                  pursuant to section 503B304 of the
                  Bankruptcy Code. Which provides
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 28 of 114


                  that after notice in the hearing
                  there should be allowed
                  administrative expenses, that is
                  expenses against the estate for
                  post petition claims including the
                  actual necessary expenses
                  comprising reasonable compensation
                  for professional services rendered
                  by an attorney or account of an
                  entity whose expense is allowable
                  under sub paragraph A, B, C, he D
                  or E of paragraph 3 based on the
                  time, the nature and the extent of
                  value of such services and the cost
                  of comparable services under the
                  case of this title and
                  reimbursement of actual necessarily
                  expenses /KOEURD by this account.
                  That section takes you back to to
                  section 503B3, which requires that
                  a creditor show that it made a
                  quote substantial contribution in a
                  case under chapter 11 of the
                  Bankruptcy Code.
                            This contention by the U.S.
                  trustee is wrong in two critical
                  respects. First, the bulk of the
                  fees that it is objecting to are
                  not for post petition work. But
                  rather for prepetition work in
                  bringing and pursuing claims
                  against Purdue and to some extent
                  the Sacklers before the
                  commencement of the bankruptcy
                  case, including in the multi
                  district litigation that was
                  pending before the start of the
                  case.
                            Unsecured creditors claims
                  for collection of costs, including
                  attorneys fees, are based in
                  contract ultimately as well as
                  rights under applicable
                  nonbankruptcy law and enforceable
                  in bankruptcy, without the
                  necessity to comply with section
                  503B3 and 4 which applies only to
                  post petition services or services
                  leading up to a plan if one seeks
                  an administrative expense. See in
                  re: United mergers and
                  manufacturers Inc., 134138 second
                  circuit 1982.
                            The U.S. trustee is wrong on
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 29 of 114


                  this point also because the
                  remaining fees to be sought again
                  are not being sought as an
                  administrative expense but rather
                  as a part of a highly negotiated
                  compromise of those fees and
                  client's obligation to pay those
                  fees reached during the mediation
                  in this case conducted by Messrs.
                  Feinberg and Phillips. The
                  settlements laid out in section 5.8
                  that resulted from that mediation
                  are subject to court review, both
                  under bankruptcy rule 919 and I
                  believe, although there are
                  arguments to the contrary, under
                  section 1129A4 of the Bankruptcy
                  Code, which I previously read and
                  have been so recognized in this
                  district. See in resterns holding
                  LLC, 681 /STPHAOEUFPLT bankruptcy
                  SDNY2019 and in resubpoena order
                  oil and gas Corp., 55 /STPHAOEUFPLT
                  258 bankruptcy SDNY2016.
                            The U.S. trustee relies upon
                  a case that is imminently
                  distinguishable /STPHAOEUFPLT
                  SDNY2014, in that case, district
                  court noted that Congress had
                  specifically precluded recoveries
                  by creditor committee members ever
                  their post bankruptcy fees and
                  expenses. Therefore, any
                  settlement of those expenses would
                  be improper as controverted by that
                  provision see in contrast in re-AMR
                  Corp. /STPHAOEUFPLT 690695
                  bankruptcy SDNY2013.
                            The mediators report has made
                  it clear and there is unrefuted
                  testimony in the record in addition
                  to the mediators report on the
                  docket by Mr. Gary L got tow, Peter
                  Weinberger and Jane conRoy as to
                  the, not only the reasonableness of
                  the contingency fees provided for
                  in section 5.8, again almost all of
                  which were prepetition or for
                  services rendered prepetition, but
                  also the significant compromise of
                  those fees as set forth in section
                  5.8 and from a range of 24 percent
                  to the ranges set forth in the, in
                  section 5.8. As stated in the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 30 of 114


                  mediators report, the contingency
                  fee resolutions as well as the
                  common benefit assessments reached
                  in this mediation are consistent
                  with fee awards, arrangements and
                  assessments agreed upon in other
                  similar mass tort situations. See
                  also the deck Lars of AG guard
                  paragraphs 67 through /STPHAOEUFPLT
                  77 and 78, the Weinberg
                  declarations in paragraphs 23 and
                  31 through 32, and the Conroy
                  declaration at 11 and 15.
                            I do believe given Congress's
                  concern that the court be the
                  ultimate say on the reasonableness
                  of the attorneys fees paid through
                  a chapter 11 plan, albeit that here
                  they're not being paid by the
                  debtors, but rather they're being
                  paid by the clients and the trusts
                  that the clients agreed to set up,
                  as part of the client's recovery,
                  Congress did that however with
                  section 1129A4, not 503B and 4,
                  which requires only that the fees
                  be found to be reasonable.
                            That inquiry should not be
                  turned into a mandate for an
                  expensive or unnecessary review in
                  rejournal registry company 537
                  through 38, bankruptcy SDNY2009
                  quoted /STPHAOEUFPLT south earn
                  electric power company KG electric
                  power could op sing 5035175th
                  circuit 1998. Based upon the
                  uncontested representations, and I
                  note that the /UFT U.S. trustee has
                  made absolutely no effort
                  whatsoever to contest them, but
                  nevertheless somehow contended that
                  the fees were improper. In the
                  guard conroadway Weinberger
                  declarations and the mediators
                  report I find that the contingency
                  fees provided for in the plan
                  paragraph 5.08 and the mechanism
                  for allocating them among counsel
                  are reasonable. And in fact to the
                  benefit of the state by a reduction
                  of the attorneys claims. Sometimes
                  being a watch dog that has no
                  regulatory power requires backing
                  off when the facts show that a
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 31 of 114


                  provision is reasonable and for the
                  benefit of the estate, not its
                  detriment. This is one of those
                  instances.
                             There are two sets I fees
                  that I cannot on this record make a
                  reasonableness finding on, I noted
                  them during oral argument on this
                  issue, they are fees that are based
                  on not contingencies that the
                  parties have analyzed /STPHAOEUFPLT
                  that is the parties have analyzed
                  and mediators have analyzed
                  /STPHAOEUFPLT and on hourly rates,
                  I have not seen any time records to
                  the amount of time spent or the
                  rates and so I believe I need to
                  make a reasonableness finding as to
                  those counsel. Which are the
                  counsel to the TI ad hoc committee
                  and the school districts committee.
                  The plan has been amended to
                  reflect that opinion that I voiced
                  during oral argument with one
                  wrinkle, it contemplated or it
                  reflects that one portion of the
                  school district's claim may
                  actually be a contingency fee
                  claim.
                             It suggests that the court
                  will not review it if it is
                  determined by one of the mediators,
                  Mr. Feinberg to be reasonable. I'm
                  not prepared to accept that
                  mechanism, I will certainly take
                  into account as I have with regard
                  to the other contingency fee
                  compromises that are set forth in
                  paragraph 5.8, Mr. Feinberg's views
                  but I believe I ultimately had to
                  make the reasonableness
                  determination on notice to parties
                  and interest including the U.S.
                  trustee.
                             I recognize this is a
                  compromise or the contingency fee
                  amount is a compromise, but given
                  that I don't have evidence in this
                  record to show that it was a
                  reasonable compromise, I need to
                  under section 1129A4 have the last
                  say on it. But fob clear, this is
                  an exercise I /STPHAOEUFPLT on my
                  review of the contingency fee take
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 32 of 114


                  intoing account the evidence
                  presented before me which I
                  anticipate will be some statement
                  by Mr. Feinberg in any other
                  statement that would support that
                  level of contingency fee. So the
                  U.S. trustees objection on this
                  point is overruled. And just to be
                  clear because insinuations really
                  shouldn't go unanswered, there is
                  absolutely no evidence for any
                  insinuation in the U.S. trustees
                  filings that the fees provided for
                  in paragraph 5.8 are somehow
                  improper, in fact to the contrary,
                  they are settlements of claims that
                  could be substantially higher and
                  were settled as part of the
                  mediation resolving the allocation
                  of claims between public and
                  private creditors and the amount
                  creditors were willing to accept
                  coming from the Sacklers. The
                  record is crystal clear on that.
                            Again, the settlements are to
                  the benefit of the creditors, not
                  their detriment.
                            The next objections are by
                  individuals clay ton Boyd, Stacy
                  bridges and Charles Fitch in their
                  individual capacities. They object
                  contending that there was
                  insufficient notice of the bar date
                  to those incarcerated in prison,
                  notwithstanding as I noted before
                  or earlier the extensive notice
                  that's testified to by
                  /STPHAOEUFPLT.
                            There is a fundamental
                  problem with this objection, all
                  three of the objectors have
                  actually filed a proof of claim
                  timely, i.e. before the bar date.
                  They therefore lack standing on
                  article three of the constitution
                  and this court lacks the power to
                  decide their objection because as
                  to them and again their proceeding
                  in their individual capacity, there
                  is no remedy that the court can
                  grant. Again they have filed a
                  timely proof of claim in this case.
                  As recently stated by the court and
                  /STPHAOEUFPLT Ramirez 2202 through
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 33 of 114


                  2203 from this year 2021 but to
                  have standing and whether there be
                  a case in controversy, the party
                  raising a matter with the federal
                  court must have a personal stake in
                  fact. And if they don't, there is
                  no case or controversy. Which
                  includes determination of the
                  objection under article three of
                  the constitution. See also cane V.
                  Johns manville Corp. /STPHAOEUFPLT
                  642 through 646 second circuit 1988
                  which dealt with almost the same
                  issue. Mr. Boyd also filed a
                  second individual objection based
                  on what he believes might be the
                  consequences of the debtors
                  criminal plea in their 2021
                  settlement with the Department of
                  Justice. Mr. Boyd's counsel
                  acknowledged at argument that this
                  issue was properly raised not here,
                  but at the debtors sentencing
                  before the New Jersey district
                  court. In which it can be argued
                  that persons such as Mr. Boyd might
                  have an individual right to the
                  proceeds to be paid by the debtors
                  under the DOJ settlements. Even if
                  that wasn't conceded, I rule that
                  that issue is not a plan
                  confirmation issue, but rather an
                  issue as to the allocation. But
                  rather an issue of the payment
                  after the DOJ makes it. I don't
                  believe it effects the feasibility
                  of the plan. More over, it's based
                  on my review of the discorrection
                  that the district court would have
                  under the applicable act that
                  Mr. Boyd is going to rely on where
                  there is such a large number of
                  potential victims for which the DOJ
                  could be said to be acting. The
                  individual rights of the
                  restitution fund can be foregone.
                            There is arguably a
                  suggestion by Mr. Boyd that the
                  debtors and the Department of
                  Justice colluded in agreeing to the
                  settlement agreement and therefore
                  in that they did not provide
                  individual rights of restitution
                  from the payments or the rights of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 34 of 114


                  the DOJ under the settlement
                  agreement.
                             This is not supported by the
                  record. The debtors have
                  established that as far as the
                  plans treatment of the Department
                  of Justice, the plan has been
                  proposed in good faith under
                  section 1129A3, there's no evidence
                  of any attempt to improperly cut
                  off rights that individual victims
                  would have under the DOJ
                  settlement. And indeed the
                  personal injury class was actively
                  and well represented in the
                  mediations in this case, which came
                  up with the funding of the personal
                  injury trusts. It's well
                  established in the second circuit,
                  including in the Drexel case I'll
                  be citing in a moment that the fact
                  that some creditors did not
                  participate in a mediation that
                  does not render the results of a
                  mediation improper or not in good
                  faith. The /TEPBGTS of the vote of
                  the personal injury class,
                  97 percent in favor of the plan
                  also argues for the good faith
                  treatment of the personal injury
                  creditors here, vis-ÔøΩ-vis the DOJ
                  settlement. And again I've noted
                  the flexibility in the settlement
                  and the applicable statute that
                  would govern restitution rights,
                  which of course the district court
                  in New Jersey will consider at the
                  appropriate time.
                             So I will overrule Mr. Boyd's
                  second objection to the plan. I
                  had mentioned earlier that certain
                  Canadian municipalities and first
                  nation /STPHAOEUFPLT I approved the
                  proofs of claim they had filed in
                  these cases against these debtors,
                  it is not clear from those claims
                  which essentially attach complaints
                  against both nondebtor Purdue
                  Canada and other non-debtors and
                  these debtors, whether the claims
                  really are against the debtors. To
                  the extent against Purdue Canada
                  and other foreign non-debtors,
                  those recoveries are fully
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 35 of 114


                  preserved, they're not effected by
                  the plan and claims against third
                  parties including the Sacklers
                  related to those types of claims as
                  opposed to claims against these
                  debtors are not enjoined. The gist
                  of the objection is that rather
                  than be treated as general
                  unsecured creditors in class 11,
                  Canadian municipalities and first
                  nation, /STPHAOEUFPLT must be
                  classified with /STPHAOEUFPLT and
                  classes four and 5 respectively and
                  participate in the abatement trusts
                  created under the plan for those
                  creditors. It should be noted that
                  these objectors have made no
                  contention that the value to them
                  to be paid to them as a class 11
                  creditor is unfairly different than
                  the value to them if they
                  participated in the no act Native
                  American tribes abatement trust.
                            But in any event, it is
                  conceded by these objectors that if
                  their vote were count indeed class
                  11 as opposed to in classes 4 and
                  5, class 11 would still have
                  overwhelmingly accepted the plan,
                  thus the revision in section 1129B
                  cram down requirement that there be
                  no unfair discrimination among
                  similarly situated creditors in
                  different classes does not apply.
                  Instead, the objection is if at all
                  properly couched under different
                  provisions of the Bankruptcy Code.
                  I will note that there is some
                  suggestion during oral argument and
                  one sentence in the objection that
                  stated that claims and
                  municipalities of first nations
                  should not be allowed for voting
                  purposes at $1 as provided for in
                  the court's confirmation/disclosure
                  statement order.
                            However there's been no
                  request for /STPHAOEUFPLT for
                  claims under section 502C of the
                  Bankruptcy Code for rule 4018 and
                  further /STPHAOEUFPLT temporary
                  allowance for what would otherwise
                  be a disputed and unliquidated
                  claim, arguably not even against
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 36 of 114


                  these debtors for mass tort
                  liability is well recognized as
                  being fair. I see the discussion
                  in in re-Lloyd, that's L-L-O-Y-D-E,
                  Mitchell Inc., 37B3R416428 given
                  the vast number of claims asserted
                  that are unliquidated like these
                  and subject to dispute to subject
                  the process to fixing the amounts
                  of such claims would defeat the
                  whole conduct of the bankruptcy
                  case.
                            Given section 1129B doesn't
                  apply to the issue of the class
                  vote, the issue is whether the plan
                  separate classification of these
                  objecting creditors in class 11 as
                  opposed to the class that they want
                  to be in is proper.
                            Separate classification of
                  similar claims is a right that a
                  plan proponent has under the
                  Bankruptcy Code if there's a
                  reasonable basis to classify the
                  claims separately, see generosity
                  /STPHAOEUFPLT bankruptcy paragraph
                  1122.03 (1) (C) edition 2021. In
                  relight squared Inc. 513
                  /STPHAOEUFPLT bankruptcy SDNY2014
                  and in re/STPHAOEUFPLT lamb better
                  ink 32 /STPHAOEUFPLT 1992.
                            Section 1122 of the
                  Bankruptcy Code, which again is
                  incorporated into section 1129A1
                  states merely that notwithstanding
                  any otherwise applicable
                  nonbankruptcy law a plan shall, I'm
                  sorry, I'm focusing on section 11
                  /STPHAOEUFPLT and section 1122 of
                  this title, classes of claims
                  section 1122 except as provided in
                  subsection B applicable here a plan
                  may Mrs. A claim, in a particular
                  class only as such claim or
                  interest is substantially similar
                  to other claims or interest in such
                  class. It doesn't require all
                  substantially similar claims to be
                  placed in the same class, only that
                  if you are putting claims in a
                  class they need to be substantially
                  similar.
                            Here there is a basis for
                  separately classifying these
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 37 of 114


                  objectors claims from the U.S. from
                  the U.S. and Native American
                  tribes. Based upon the different
                  regulatory regimes that the
                  objectors operate under with regard
                  to opioids and abatement as well as
                  the fact that the allocation
                  mediation, which I'll be discussing
                  at length later, which allocated
                  the debtors assets and third-party
                  claim assets among private and
                  public claimants and then
                  separately among the public
                  claimants, involved U.S. public
                  claimants and their own regulatory
                  interests and futures. The record
                  reflects that there was no request
                  by any of the objecting creditors
                  to participate in that mediation.
                  The record is also clear and I can
                  take judicial notice of the fact as
                  well that those who did request to
                  participate in the mediation if
                  they had a reasonable basis to do
                  so were generally invited into the
                  mediation, including for example
                  the NAACP. The failure to
                  participate in mediation is not
                  something that should detract from
                  the settlement reached, as long as
                  classifications is fair and
                  rationale, in /STPHAOEUFPLT pea
                  body energy Corp. 933, such a
                  distinction between U.S. and
                  Canadian claimants has been
                  recognized by the third circuit.
                  And the 6th circuit. See the class
                  5 divided claimants versus
                  /STPHAOEUFPLT downing Corp. 280F3
                  of 2012, WR grace and company,
                  3112013 where Canadian property
                  damage claims, including a claim by
                  the queen on behalf of Canada was
                  found to be properly and separately
                  classified because of the different
                  types of recovery, such claims
                  would be under applicable law close
                  analogy to the different regulatory
                  schemes that would apply here to
                  the no act trust again there was a
                  suggestion that the separate
                  classification was also not in good
                  faith, basically the same argument
                  that the Canadian /PHAOUPB
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 38 of 114


                  /STPHAOEUFPLT didn't have the same
                  treatment and classification as the
                  U.S. Governmental entities and
                  Native American tribes, the plan
                  was not in good faith or proposed
                  in good faith, but given the plans
                  rational basis for separate
                  classification.
                            Of a lack of any evidence to
                  show that the objecting creditors
                  were improperly silenced or
                  excluded from negotiations, I find
                  that the plan is proposed in good
                  faith as to that.
                            Besides raising the foregoing
                  objections, the Canadian creditors
                  object to the plans release of
                  third-party claims against the
                  Sackler shareholder release
                  parties. To the extent they make
                  the same arguments as others do to
                  raise this point, I will address
                  them collectively later. In
                  addition, however, the Canadian
                  objectors have contended that
                  because no money from the
                  shareholders settlement is being
                  specifically channelled to class
                  11, class 11 creditors should not
                  be enjoined under the plan from
                  pursuing whatever claims they have
                  against the Sacklers for the
                  Sackler release parties based on
                  their U.S. conduct, is this a valid
                  basis for a plan objection. Here I
                  conclude that it is. And as
                  released by the Canadian creditors,
                  the uncontested best interest
                  liquidation analysis in the
                  Delconte declaration shows class 11
                  creditors will receive no recovery
                  on their claims if as I believe is
                  the case upon their carveout from
                  the third-party release provisions.
                  The debtors would liquidate. The
                  Sackler settlement in other words
                  class 11 recovery to exist. It is
                  necessary for and tied to the plan.
                  And fair to the Canadian objectors
                  therefore to bind them to the lease
                  provisions of the plan. I will
                  note in this regard that there's
                  been no indication that /ET Sam
                  remembers would be reliable to
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 39 of 114


                  them. Based on their conduct
                  related to the U.S. debtors.
                  Indeed, this note of there's really
                  any indication that there's any
                  claim against the U.S. debtors in
                  the first place.
                            It is clear to me from the
                  liquidation analysis in the record
                  of this case, therefore, that the
                  payment to the class of unsecured
                  creditors, that is class 11 in
                  which these objectors reside is
                  fair taking into account not only
                  their rights against the debtors,
                  but also whatever rights they may
                  have against the Sacklers that
                  would be released under the plan.
                  And in fact that they would not
                  recover if they were carved out
                  from the release. So I will
                  overrule that objection. To the
                  third-party claims release and
                  injunction in the plan, they have
                  asserted first that the plan
                  violates section 1122 of the
                  Bankruptcy Code by classifying them
                  in class 4 with their political
                  subdivisions. Given that
                  classification if one simply goes
                  by a creditor by creditor in that
                  class, the objecting states and
                  District of Columbia have a tiny
                  percentage of the no vote compared
                  to an enormous percentage from the
                  yes vote and /STPHAOEUFPLT by
                  representing their state as a
                  whole, that is the people in that
                  state. I do not accept however
                  their blanket characterization that
                  because they are states, the other
                  public creditors political
                  subdivision municipalities and the
                  like that are in their class can be
                  silenced, indeed I accept that for
                  most states that is not the case
                  more importantly, states and
                  political subdivisions that is of
                  course of home rule laws and the
                  like, more importantly, there has
                  been no attempt by the objecting
                  states and the District of Columbia
                  to silence the other members of
                  their class by seeking to disallow
                  their vote or designate their vote
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 40 of 114


                  under section 1126 of the
                  Bankruptcy Code. And in any event
                  it is a position taken only as to
                  some political subdivisions claims
                  as being precluded by the parents
                  rights of states as opposed to all
                  of them.
                            Importantly, the states
                  acknowledge and this was stated on
                  the record by their counsel, their
                  claims have the same rights to the
                  debtors assets as other general
                  unsecured creditors including the
                  political subdivisions that are in
                  their class. That is the states
                  claims are not priority claims,
                  they're not secured claims, they're
                  general unsecured claims.
                            The law is clear that under
                  those circumstances, the states
                  claims are in fact properly
                  classified under section 1122A as I
                  previously read with the other
                  claims in their class. As noted by
                  the third circuit in in re-WR grace
                  and company, third circuit 2013, to
                  determine whether claims are
                  substantially similar for purposes
                  of section 1122A, the proper focus
                  is on the legal character of the
                  claim as it relates to the assets
                  of the debtor. In re-AOV
                  industries Inc. 7092 /STPHAOEUFPLT
                  11401150D have /STPHAOEUFPLT see
                  also in retribe union company 84
                  concluding that the phrase
                  substantially similar reflects
                  quote the legal attributes of the
                  claims, not who holds them. And in
                  requick lie /STPHAOEUFPLT
                  bankruptcy 2007 claims are similar
                  if they have substantially similar
                  rights to the debtors assets. See
                  also in re-Drexel better than and
                  lamb percent group Inc. 1992 and
                  bankruptcy paragraph 11.2.03
                  brackets three 16th edition 2021.
                            That is clearly the case
                  here. And therefore the claims can
                  in fact and should in fact properly
                  be classed together which has
                  resulted in the unanimous agreement
                  by all the states, including these
                  objecting states as to the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 41 of 114


                  allocation within the class, among
                  them and the other public creditors
                  that was reached during the lengthy
                  and difficult mediation conducted
                  by Messrs. Phillips and Feinberg.
                            It also should be noted on
                  ultimately this has little bearing
                  on the classification issue only
                  bearing on the plan release issue
                  that if the plan had separately
                  classified the states, although
                  again that would have unduly
                  complicated the universally agreed
                  public side allocation of value as
                  between the states on the one hand
                  and all the other public entities
                  on the other in class 4, the
                  accepting states, states accepting
                  the plan and the territories would
                  go from 95 percent as far as class
                  4 is concerned to 80 percent or
                  slightly below 80 percent.
                            In each case, well above the
                  75 percent supermajority threshold
                  and the analogous section of the
                  Bankruptcy Code 524G. The
                  objecting states and District of
                  Columbia also have referenced the
                  alleged improprietary of
                  classifying their claims as well as
                  all other opioid related claims,
                  none of which have been liquidated
                  to a dollar amount and most of
                  which never will be liquidated to a
                  dollar amount, none of which at
                  least by the public entities will
                  be because of the plan and the
                  agreement by all of the states in
                  the plan to use the money to abate
                  opoids as opposed to paying them
                  cash. They nevertheless content
                  that their claims should not have
                  been loud for billing purposes at
                  $1.
                            This objection should be
                  denied for the same reason that I
                  denied the same argument made bit
                  Canadian municipalities and first
                  nations. There's been no effort by
                  any of these objectors to seek to
                  temporarily allow their claims for
                  voting purposes, there's an obvious
                  reason for that, if that request
                  had been made, every entity that
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 42 of 114


                  wanted to vote would have made the
                  same request and we would have been
                  engaged in I believe literally
                  years of litigation over
                  liquidating the claims which these
                  entities themselves by their own
                  choice as part of a mediation have
                  agreed needent be done because the
                  money will go to opioid abatement
                  instead of individual treasuries.
                  Under those circumstances, it's
                  perfectly appropriate to allow the
                  claims for rogue purposes of $1,
                  again see in re-Lloyd Mitchell Inc.
                  The same objecting states also
                  argue that they are being treated
                  unequally with the United States
                  which is in large measure carved
                  out of the third-party release in
                  the plan. This however is not a
                  proper objection under section
                  1124A4 -- I'm sorry, 1123A4, which
                  says that plans shall provide the
                  same treatment for each claim or
                  interest of a particular class
                  unless the holders claim or
                  interest agrees to a less favorable
                  treatment because they're not in
                  the same class, they're in
                  different classes and as I noted
                  earlier, a plan proponent can
                  separately classify similar claims
                  in different classes if there's a
                  rational basis to do so.
                            There clearly is a rational
                  basis to classify the U.S.
                  differently here, the U.S. has
                  different types of claims, it
                  actually has secured claims which
                  are treated as part of one of the
                  aspects of the plan settlement.
                  And it's unsecured claims are
                  different in particular with
                  respect to the Sacklers. Unlike
                  the claimants in class 4 where the
                  objecting states and District of
                  Columbia are classified, the United
                  States has settled its civil claims
                  with the Sacklers. For a specific
                  payment. So clearly the different
                  rights of the United States and
                  different treatment of the United
                  States which include as another
                  part of the plan settlement, the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 43 of 114


                  waiver of $1.7 billion of its
                  superpriority administrative
                  expense claim which otherwise would
                  be entitled to be paid ahead of any
                  other secured claim and any
                  administrative expense claim under
                  the abatement and NewCo provisions
                  of the plan. Which is for the
                  benefit of class 4 and class 5 and
                  frankly all the creditors of the
                  estate. So those different rights
                  and differenting treatment clearly
                  set forth separate classification
                  without a doubt. Nor is any unfair
                  discrimination argument available
                  under section 1129B /STPHAOEUFPLT
                  provision because the class has
                  accepted the plan and therefore the
                  cram down provisions don't apply.
                  The state of West Virginia has
                  filed a limited objection to the
                  plan. It does not object to any
                  aspect of the plan other than the
                  allocation in class 4 and the no
                  act procedures of its share of the
                  funds to be used in the no act
                  trust to abate the opioid epidemic.
                  It raises this objection in to
                  legal context, first it contents
                  that the plan is not being proposed
                  in good faith because what it
                  contends is the unfair allocation
                  of the no act trust. Under section
                  1129A3 of the Bankruptcy Code, the
                  court shall confer the plan only if
                  the plan proponent shows if it has
                  been proposed in good faith and not
                  by any means forbidden by law. The
                  courts have /TPAEUPBL general
                  consensus to the meaning of good
                  faith in this provision. All
                  courts recognize a procedural
                  interpretation, that is they look
                  only to the proposal of the plan,
                  not the terms of the plan to see if
                  the proposal itself was in good
                  faith or to the contrary infected
                  with improper conflicts of interest
                  or self-dealing or the like.
                            See for example /TKPWAR
                  vanity V cook investments northwest
                  SPNWY, 9th circuit 2019 and as the
                  /STPHAOEUFPLT a contrary
                  interpretation has a broader
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 44 of 114


                  inquiry in general principles of
                  good faith, not only renders the
                  words has been proposed
                  meaningless, but makes other
                  provisions of section 1129A which
                  are specific and shouldn't be die
                  lieutenanted by a good faith
                  analysis redundant. Diluted. See
                  bankruptcy paragraph 11293A60th
                  edition 2021. In addition to that
                  view however, other courts apply
                  more of a totality of the
                  circumstances analysis beyond the
                  manner in which a plan is proposed
                  and find that a plan is proposed in
                  good faith if there is a reasonable
                  likelihood that a plan will achieve
                  a result consistent with the tad
                  applied under the code, that is the
                  Bankruptcy Code, 2019. Generally
                  second circuit has clearly followed
                  the first line, just focusing on
                  the proposal of the plan, see in
                  reboard of directors of telecom
                  Argentina SA /STPHAOEUFPLT 162174
                  /KA*EUPB Johns mansville 1998. And
                  in re/KOEBL K-O-B-L-B-E, second
                  circuit 1984. On the other hand,
                  courts in this district have at
                  times followed a more expansive
                  view, more of a totality of the
                  circumstances surrounding the
                  establishment of the plan and the
                  like. Although even there they
                  focus largely on the proposal of
                  the plan and the process of plan
                  development. See in rechem /TAOR
                  Corp. /STPHAOEUFPLT 5610608
                  bankruptcy SDNY2010. In requickly
                  co-Inc. /STPHAOEUFPLT generosity
                  co-shipping and trading limited, in
                  rebright burn energy partners LP,
                  however courts in this district
                  also have considered whether the
                  plan quote will achieve a result
                  consistent with the standards
                  prescribed under the Bankruptcy
                  Code see in redie tech holding
                  Corp. 606BR and the cases cited
                  therein. And and as recognized by
                  judge /TKPWAEURT in this case, that
                  policies or objective include
                  /STPHAOEUFPLT and maximizing profit
                  /STPHAOEUFPLT giving debtors a
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 45 of 114


                  fresh start in life, encouraging
                  debtors misconduct, the expeditious
                  liquidation of distribution of the
                  bankruptcy estate to its creditors
                  in achieving fundamental fairness
                  and justice. Here I have ample
                  testimony by John guard primarily,
                  the representative of the State of
                  Florida that the allocation of the
                  no act was the result of good faith
                  arms length negotiations by the
                  various states during the mediation
                  process. That testimony really is
                  unasailable as to good faith. It
                  is also clear that without those
                  negotiations which were difficult
                  given the nature of the states, not
                  as weight of course but equally
                  reflecting concerns underlying the
                  compromise behind the constitution,
                  you have small states, large
                  states, you have states that have
                  been disproportionately effected by
                  the opioid crisis, etcetera.
                  Without that agreement, the goals
                  of the Bankruptcy Code would
                  actually have been jeopardized,
                  that agreement which in fact the
                  State of Washington recognizes
                  being remarkable. And I to believe
                  is remarkable to get 48 states to
                  agree upon an allocation mechanism
                  for abatement procedures. The
                  failure to do so would have
                  resulted in extensive litigation
                  and arguably a fall back on
                  distributing the value of the
                  debtors estates including their
                  claims against the Sacklers and
                  channelled third-party
                  contributions or payments by the
                  Sackler shareholder released
                  parties. Not to /STPHAOEUFPLT
                  abatement purposes. But rather
                  after extensive litigation cash
                  payments which I believe would be
                  substantially reduced by the
                  extensive litigation to individual
                  states for their general use in
                  their treasuries. In large part.
                            So I find that the no at
                  allocation was in fact derived in
                  good /PA*EUT by arms length and
                  fair negotiations among the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 46 of 114


                  parties.
                            That testimony by Mr. Guard
                  is highlighted or the /STPHAOEUFPLT
                  of that testimony is highlighted or
                  was highlighted by the cross
                  examination of West Virginia's
                  expert Dr. Charles Cowan. He
                  acknowledged his prior
                  publications, his publications
                  written prior to his being retained
                  by the state of West Virginia
                  /URBLD the no act of the plan. He
                  recognized in those publications
                  that other methods of allocating
                  money towards abatement could be
                  fair and reasonable as well. And
                  that there was no specific formula
                  for allocating states recoveries to
                  them.
                            It was clear from Mr. Guard's
                  testimony that the proposal made by
                  Mr. Cowan would not have been
                  agreed to by any state other than
                  West Virginia. It also is clear
                  that that proposal or that
                  methodology would have resulted in
                  peculiar allocations of the no act
                  trust money for abatement. Whereby
                  for example states with
                  substantially smaller populations
                  like Kentucky would get
                  substantially more of the funds
                  than states with large populations
                  like New York or Washington would
                  get a larger recovery than Texas,
                  or West Virginia would get a larger
                  recovery than Virginia, albeit that
                  they're neighboring states.
                            And /-L ab it that although
                  certain states like Kentucky, like
                  West Virginia are in fact ground
                  zero in the abatement -- I'm sorry,
                  in the opioid crisis. It is a
                  national problem that requires the
                  exercise of extensive resources by
                  every state where population is a
                  legitimate measure as well as the
                  other factors taken into account in
                  the no act allocation.
                            That allocation does in
                  certain ways respect the rights of
                  smaller states and take into
                  account levels of intensity of
                  harm, however, it also recognizes
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 47 of 114


                  that the states report in some ways
                  measures of intensity differently
                  and therefore those measures are
                  not necessarily accurate for
                  example the evidence reflects that
                  different states and their
                  subdivisions report deaths from
                  opioids differently than others.
                            Or record opioid disorders
                  differently. Given that, I
                  conclude that the treatment of the
                  states in class 4 and through it
                  the, by means of the trust
                  procedures and allocations for the
                  no act, are being treated
                  substantially the same. Pursuant
                  to a overall regime that was
                  negotiated at arms length.
                            As discussed again by the
                  third circuit in the WR grace and
                  company case that I previously
                  cited, quote although near the code
                  for nextive history precisely
                  defines the standards of equal
                  treatment, the courts interpret the
                  quote same treatment requirement to
                  mean that all claimants in the
                  class must have quote the same
                  opportunity for recovery. See for
                  example in rebright burn energy
                  partners LP, and in re-Dan /TPHA
                  Corp., the WR grace court then goes
                  on to state or to cite in recentury
                  medical center Inc., bankruptcy ED
                  Missouri 1990 which concludes the
                  plan subjects are all members of
                  the same class and same process for
                  plan payment is sufficient to
                  satisfy the requirements of section
                  1123A4.
                            Finally as the WR grace court
                  states, what matters then is not
                  that claimants recover the same
                  amount that they have equal
                  opportunity to recover on their
                  claims. That's at 729F third 327.
                  The court goes on to sate state,
                  the courts are also in agreement
                  that section 1123A4 does not
                  require precise equality, /SEPBL
                  /STPHAOEUFPLT inrequickly company
                  Inc. See also in re:
                  M-U-L-T-I-U-T, bankruptcy Illinois
                  2011. Multiut.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 48 of 114


                             It went on to find that that
                  is the WR grace case found that the
                  consequences of how and when the
                  class members would be paid didn't
                  produce a substantive difference in
                  the /PHRAF's opportunity to recover
                  and were the result of among other
                  things a comprehensive mediation in
                  arms length negotiations.
                             I conclude the same here with
                  regard to West Virginia's 1129A4
                  argument. I was not going to
                  conclude the same as to another
                  aspect of its argument, one of the
                  adjustments made for the benefit of
                  states with smaller populations,
                  like West Virginia, in the no act
                  procedures, was a separate fund so
                  called 1 percent fund which all the
                  states other than the small states
                  that would participate in the fund
                  were going to participate in with
                  the exception of California. I did
                  not see sufficient evidence on the
                  record to justify California's
                  being accepted from that
                  contribution obligation if you will
                  to the 1 percent fund. However,
                  California has agreed since the
                  discussion on the record during the
                  confirmation hearing to change its
                  view and to participate in the
                  1 percent fund. Therefore, the one
                  aspect of West Virginia's objection
                  that I was going to grant has
                  effectively been granted by the
                  agreement of California that I just
                  described.
                             Mr. Guest made it clear that
                  all of the states recognized the
                  huge impact that the opioid crisis
                  has had on states like West
                  Virginia and had tried to take that
                  into account in negotiating the no
                  act allocation. I to recognize
                  that impact. But I believe that
                  given the arms length nature of the
                  negotiation and the acceptable
                  range of West Virginia's treatment,
                  even within the writings
                  acknowledged by professor Cowan, I
                  conclude that it's objection under
                  section 1129A4 should be denied.
                             The remaining objections to
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 49 of 114


                  the plan, other than the objections
                  based upon plans third-party
                  release and injunction provisions
                  and the planned settlement with the
                  Sacklers and their related entities
                  have been asserted by a number of
                  pro se parties, that is parties who
                  are not represented by counsel.
                            I will go through these which
                  I believe are properly viewed in
                  roughly 4 different categories.
                  First, Ms. Butler Frank, Ms. Ville
                  /TPHAOUF, V-I-L-N-E-V-U-V-E,
                  Mr. C-O-B-B, and Mr. Wright, have
                  Allstated in one form or another,
                  that the plan should not give the
                  Sackler family quote immunity from
                  criminal charges.
                            I completely agree, as does
                  the plan. The plan does not
                  provide a release of criminal
                  conduct. That is crystal clear in
                  the plan and always has been.
                            It is I think understandable
                  that a person who is not a lawyer
                  and looks at this case from afar
                  through one form of the media or
                  other, may have reached a different
                  conclusion. In part that is
                  because either through ignorance or
                  choice, the plan has been described
                  as providing quote immunity to the
                  Sacklers. Immunity suggests
                  clearly immunity from criminal
                  charges.
                            That's how one generally
                  thinks of the word immunity. It
                  simply does not do that. It
                  couldn't do it. And it doesn't.
                  It's important for those who should
                  now know better whether they are
                  reporters, law professors or
                  members of Congress to be careful
                  how they use their words in this
                  context.
                            At a minimum, it reflects
                  that they do not understand this
                  case. It also, if they really do
                  know better, is irresponsible and
                  frankly also cruel to those who
                  they mislead.
                            If anyone that is obtaining a
                  civil release under this plan has
                  engaged in criminal activity either
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 50 of 114


                  before or during this case, they
                  are not relieved of the
                  consequences of that. If any
                  prosecutor wants to pursue such a
                  claim against the released parties,
                  they can.
                            Ms. Graham, Mr. Nor meal,
                  Mr. Boos, I hope I'm pronouncing
                  that right, Ms. Willis, Ms. He
                  canny, Mr. West, and Ms. Per /ERB
                  have all in one form or another
                  contended that it is improper or
                  unfair for the plan to provide only
                  the 700 to $750 million for
                  individual personal injury
                  claimants. While the bulk of the
                  recovery goes to as one of the
                  objectors have stated, wealthy
                  states, hospitals, school
                  districts, rate payors, etcetera.
                            I have said more than once
                  during this case including to
                  Ms. Ecky who testified during the
                  confirmation hearing that one
                  cannot put a price on a human life,
                  or an injury such as opioid
                  addiction. And yet that's what
                  courts do with respect to personal
                  injuries. They take into account a
                  number of factors which are
                  relevant legally, including
                  potential defenses or dilution of
                  the claim and causation. The
                  amount that courts reach is rarely
                  in terms of dollars sufficient
                  compensation.
                            That is particularly the case
                  where the wrongdoer is insolvent.
                            I did not have any specific
                  valuation of personal injury claims
                  in this case. What I do have is a
                  lengthy and difficult arms length
                  mediation led by two of the best
                  mediators not only in the United
                  States, but in the world. Messrs.
                  Feinberg and Phillips. They are, I
                  believe, in no way beholden to any
                  type of claimant here or sympathy
                  tick undulily to /STPHAOEUFPLT type
                  of claimant here. Mr. Feinberg,
                  for example, had the incredibly
                  difficult job of working out by
                  dealing with victims and their
                  families the proper allocation of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 51 of 114


                  the 9/11 fund.
                            Both of them have dealt with
                  personal injury claims extensively
                  and I believe the reason they do
                  that is because they are as
                  sympathetic if not more so to
                  individual victims as they are to
                  states, hospitals and other
                  entities.
                            The people representing the
                  personal injury claimants in that
                  mediation were some of the most
                  effective personal injury lawyers
                  again in the world.
                            And by effective, I include
                  within that category aggressive.
                            I also have the declaration
                  of Michael Atkinson on behalf
                  /STPHAOEUFPLT which attaches the
                  committee's letter in support of
                  the plan and recognizes the
                  committee's role in balancing the
                  interests of personal injury
                  creditors with the states that also
                  assert claims and strongly supports
                  confirmation of the plan as a
                  balance of those interests.
                            The plan vote which is
                  approximately 97 percent of the
                  personally class and payroll plan
                  strongly argues that the members of
                  that class support the plan and the
                  fairness, albeit only in this
                  setting, where one allocates money
                  from a limited pot base not on a
                  nonlegal view to the valve a human
                  life or a person's health, but
                  based upon the likelihood of such
                  claims recovering in a contested
                  setting and a, I believe,
                  successful resolution of that under
                  the plan that provides for early
                  moneys out to personal injury
                  creditors, the head of the states
                  and fair procedures that make it
                  relatively easy though preserving
                  the burden of proof to obtain a
                  recovery.
                            The next set of objections
                  were raised by Ms. /PH*BG who also
                  was a witness at confirmation and
                  Ms. V-O-M-S-A-A-L, both of these
                  people had very legitimate concerns
                  as do all of the objectors.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 52 of 114


                  Although as I said before, I
                  believe the first group of
                  objectors have been misled and to
                  think the plan provides for release
                  of any criminal conduct. May have
                  Ms. Mcguy hey and Ms. Vomsaal
                  questioned why NewCo under the plan
                  will continue to sell opoids in any
                  form. Ms. /PH*BG also recommends
                  certain measures that could be
                  viewed as abatement measures such
                  as different disclosures regarding
                  long term opoids or the banning of
                  long term opioids. Changes in
                  packaging and the like.
                            I believe strongly that every
                  constituency in this case that is
                  had a say on this issue has wanted
                  to ensure that the lawful
                  production and sale of this
                  dangerous product be not only
                  lawful but conducted in a way that
                  is cautious, subject to layers of
                  oversight and informed by the
                  public interest at every step.
                  That is the purpose of the
                  provisions of the plan dealing with
                  NewCo. The NewCo governance
                  covenants, the NewCo monitor, the
                  NewCo operating agreement and the
                  NewCo operating injunction.
                            All of these things from the
                  start of this case were a primary
                  focus of the official unsecured
                  creditors committee Wes /KPROESed
                  of victims only, there are no
                  financial creditors in this case,
                  the committee consists entirely of
                  victims. They have also been a
                  focus since the start of this case
                  of all states and political
                  subtuitions and I believe soon
                  after the start of this case like
                  the other institutional creditors
                  like hospitals. The debtors have
                  not, since before the start of this
                  case, have the Sacklers play any
                  role whatsoever in their management
                  and so the debtors too have been
                  focused and volunteered at the
                  start of this case an injunction
                  pertaining to their sale legally of
                  these products.
                            Those measures are described
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 53 of 114


                  in Mr. /HRO*UPB's declaration,
                  /SWALS the fact declaration of
                  Mr. Delconte, they also discussed
                  it in the Michael /STPHAOEUFPLT and
                  the attached letter from the
                  creditors committee and they're
                  reflected again in the provisions
                  of the plan that I just described.
                            The Bankruptcy Code does not
                  require this, but in keeping with
                  the broad determination of the
                  1129A3 good faith requirement, the
                  parties and interest in this case
                  have required it and I have
                  encouraged them to do so. So that
                  at this point I believe that the
                  measure that is I have just
                  described will set a standard not
                  only for this company, but for
                  other companies that manufacturer
                  and distribute these products which
                  are legal yet dangerous with these
                  well thought out provisions. It is
                  hard to imagine how any other
                  company engaged in this business or
                  in the distribution of these
                  products wouldn't also believe that
                  it was not only the right thing to
                  do, but also in their interest to
                  imitate them. They're not being
                  posed by a government, they're
                  being imposed by this plan. With
                  the input of state government and
                  federal government, and again not
                  only should serve as a model, but a
                  warning to similar companies to
                  take extra care than is required by
                  the FDA or Congress or state law or
                  be held up against this model in
                  the future and be found lacking if
                  they did not at least take the
                  level of care set forth in this
                  model of governance.
                            The abatement programs
                  themselves are the subject of
                  substantial again unrebuted
                  testimony including by
                  /STPHAOEUFPLT
                  G-O-W-R-I-S-A-N-K-R-I-N, Maureen --
                  I'm sorry, I apologize, I used the
                  wrong person there. Raul Gupta,
                  Dr. Gupta, as well as as far as the
                  distribution procedures and
                  abatement activities /STPHAOEUFPLT
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 54 of 114


                  and Gail /TKPWOU within. And of
                  course the abatement initiatives
                  have the heavy input of the states
                  in nonstate governmental entities.
                  To have reached an agreement on
                  this abatement metrics and
                  mechanisms again is an incredible
                  achievement. Given the strong
                  views that various parties have as
                  to what is proper as far as
                  abatement is concerned.
                  Mr. /STPHAOEUFPLT his testimony
                  again is unrefuted and I believe
                  Cogent that there is a clear
                  multiplier effect of debt
                  indicating the /STPHAOEUFPLT
                  dedicate /STPHAOEUFPLT to the sack
                  /R*ERS to abatement programs as
                  opposed to individual payments to
                  be used perhaps for abatement but
                  not necessarily so.
                            Foregoing testimony also
                  shows as do the abatement metrics
                  that the plan sets forth abatement
                  metrics and procedures that take
                  into account developments over time
                  and learning over time as to what
                  works and what doesn't. Indeed
                  they encourage that learning
                  because one feature of the plan is
                  a requirement for periodic reports
                  as to the use of the funds for
                  abatement which can then be checked
                  to see what works and what doesn't.
                  And what can be reallocated to what
                  works.
                            The abatement procedures and
                  metrics also include a consult
                  ative process that takes into
                  accounts of views of communities
                  and those within the community in a
                  reasonable and fair way.
                            The objection that is I just
                  described really don't lay out and
                  I didn't expect them to layout
                  because again they're pro se
                  objectors a legal basis for the
                  objection. I believe though that
                  the proper prism within which to
                  analyze the objection legally is
                  again the good faith test under
                  1129A3, given all that I have just
                  described, it is very clear to me
                  that the use of the bulk of the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 55 of 114


                  debtors value for abatement
                  purposes is clearly in good faith
                  and in fact highly beneficial to
                  those who have individual claims
                  against the debtors as well as the
                  communities and states that also
                  have claims.
                            It is also clear to me that
                  those procedures both for abatement
                  and for the governance of NewCo are
                  facilitating not only the emphasis
                  of the Bankruptcy Code, but the
                  broader good.
                            To suggest otherwise, to
                  suggest that somehow this was an
                  ill cooked and cooked in secret
                  stew which I don't believe the two
                  objectors are contending, but it
                  has been suggested publicly by
                  those who I don't think have been
                  following this case or if they have
                  should know better. It's simply
                  incorrect and dramatically so.
                  What this plan does within the
                  constraints of federal law,
                  including the regulations and
                  guidance from the FDA is go beyond
                  that law or that can be done to
                  ensure, a, the safety or safe use
                  of the debtors products, including
                  the development of products that
                  would assist those who are trying
                  to recover from opioid use disorder
                  and provide cheap and accessible at
                  least they have the shares that
                  would enable them to control the
                  debtors if that was not foregone by
                  the Sacklers. The debtors plan is
                  in a sense is in a sense that is
                  the Sacklers plan, it is a plan for
                  the Sacklers benefit. While I will
                  straightly exam that the cementment
                  for the slack certificates is fair,
                  one thing should be absolutely
                  clear and is clear, and anyone who
                  says to the contrary is again
                  simply misleading the public, this
                  is not the Sacklers plan. The
                  debtors are not the Sacklers
                  company anymore. The Sacklers only
                  the debtors but the debtors are not
                  run by the Sacklers in any way and
                  have not been since before the
                  start of this case. There is
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 56 of 114


                  literally no evidence to the
                  contrary, none. Although it was
                  not necessary because the record
                  was clear, the examiner appointed
                  in this case confirmed that.
                            More importantly, and as
                  recognized by the examiner and as
                  recognized by anyoning who paid any
                  attention to this case from the
                  start, this case was driven as much
                  by, if not more than, the official
                  unsecured creditors committee and
                  the other creditors in the case who
                  formed well represented ad hoc
                  committees. Let primarily by the
                  48 states that have claims against
                  the debtors, two states having
                  previously settled those claims
                  before the start of the bankruptcy
                  case.
                            Led also by groups that had
                  within them very strong
                  representatives of public nonstate
                  governmental entities. And Native
                  American tribes. These creditors
                  are in essence the only creditors
                  of this debtor and from the start
                  of this case all of this debtors
                  assets were dedicated to them.
                  They wanted more than anything else
                  to obtain as much value not only
                  from the debtors and the process of
                  agreeing on a chapter 11 plan, but
                  also from the Sacklers who were
                  viewed by all as the other side,
                  the opposition, the potential
                  defendants, the payors. And it is
                  crystal clear that the unsecured
                  creditors committee, the
                  /STPHAOEUFPLT and governmental
                  entities were completely, utterly
                  independent and focused on is that
                  goal. They were facilitated in
                  achieving that goal by the two
                  incredibly experienced and
                  effective mediators that I've
                  already described.
                            And further, even after a
                  largely successful mediation of the
                  claims against the Sacklers, both
                  direct by the debtors and
                  third-party claims by others, which
                  resulted from the mediators own
                  proposal as to what would be a fair
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 57 of 114


                  settlement, which was accepted by
                  all except the all nonconsenting
                  state groups of the 24 states of
                  the District of Columbia. I
                  directed another mediation with
                  another one of the best mediators,
                  not only in the U.S., but the
                  world, my colleague judge chapman.
                  Based on her mediation report, she
                  had over 140 contacts, discussions
                  and knowing judge chapman, I
                  believe they were in depth, serious
                  and well informed before the
                  mediation date set to see whether
                  the nonconsenting states could
                  reach agreement with the Sacklers.
                             That day turned into a
                  27-hour day. Judge Chapman like
                  Messrs. Feinberg and former judge
                  Phillips is a successful mediator
                  because she does not brow beat
                  people, she could not brow beat
                  these states, that is crystal
                  clear. She's a successful mediator
                  because she points out the risks
                  and rewards of not reaching a
                  settlement and reaching a
                  settlement. Recognizing that the
                  process is always consensual and
                  not coercive. 15 of the states who
                  had previously fought the Sackler
                  settlement and the plan tooth and
                  nail agreed to a modified
                  settlement as a result of that
                  mediation.
                             I'm saying this not to
                  support or show my support for the
                  underlying settlement, but to
                  reflect again or to illustrate
                  again the arms length negotiation
                  here and the fact that this is not
                  a Sackler plan but a plan agreed to
                  by 80 percent of the states and
                  well over 95 percent of the
                  nonstate governments and actively
                  supported by the unsecured
                  creditors committee and
                  notwithstanding the incredible harm
                  that the debtors products have
                  inflicted on them.
                             Bitterness over the outcome
                  of this case is completely
                  understandable. Where there has
                  been such pain inflicted, one
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 58 of 114


                  cannot help but be bitter. But one
                  also has to look at the process and
                  the issues for their in light of
                  the alternatives.
                             And with a clear analysis of
                  the risks and rewards of continued
                  litigation versus the settlements
                  set forth in the plan.
                             And it's that process to
                  which I'll turn next. As I noted,
                  the chapter 11 plan puts together
                  two settlements related to the
                  Sacklers. It provides for the
                  settlement of the estates claims
                  and when I say the estates claims,
                  that means the debtors claims
                  against the Sacklers for the
                  benefit of their creditors. And
                  the estates have substantial claims
                  against the Sacklers. Indeed one
                  can argue that those claims are the
                  main claims against the Sacklers.
                  In addition, the plan provides for
                  a settlement of certain third-party
                  claims, claims by others that could
                  be asserted by others against the
                  Sacklers and the related parties,
                  i.e. the shareholder released
                  parties under the plan.
                             I will focus first on the
                  settlement of the estates claims.
                  But I will note before focusing in
                  on those claims and the settlement
                  proposed of them that the plan is
                  not just a plan that settles the
                  estates claims against the Sacklers
                  and third parties claims that are
                  related to those claims against the
                  Sacklers. In fact, the plan
                  contains several interrelated
                  settlements, with those
                  settlements. And would not be
                  achievable in any of those
                  settlements fell away. They
                  include a settlement of the complex
                  allocation between on the one hand,
                  individual personal injury claims
                  and claims by governmental
                  entities. The subject of months of
                  mediation which I already
                  discussed.
                             They also include a
                  settlement of the allocation of
                  value among the public creditors,
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 59 of 114


                  the states and nongovernmental
                  entities and Native American
                  tribes. Remarkably, all of those
                  parties agreed to use the value
                  they would receive for abatement
                  purposes, the benefits of which
                  I've already described. Other than
                  the personal injury claimants and
                  the NAS claimants, the other
                  private claimants have also agreed
                  remarkably to use the value they
                  will receive for abatement
                  purposes, not to go into their
                  private could havers for whatever
                  use they want to have such as
                  buying a new x-ray machine.
                            In addition, during the case,
                  the debtors settled both civil and
                  criminal claims of the federal
                  government. And the plan
                  encompasses those settlements
                  importantly including the agreement
                  by the federal government to
                  release 1.7 of its $2 billion
                  superpriority claim for the benefit
                  of the other public creditors and
                  abatement, if as is the case under
                  this plan, the plan meets the
                  requirements of the DOJ settlement
                  as far as setting up an abatement
                  structure and the corporate
                  governance and other public
                  purposes that I described for
                  NewCo. All of those things hinge
                  on at least the amount of money
                  coming to the debtors from the
                  debtors and the third-party
                  settlements of the Sackler sames.
                  Without the $4.325 billion being
                  paid by the Sacklers, those other
                  settlements would not happen. The
                  record testimony is clear on that.
                  The private public settlement would
                  fall apart and it's in my view
                  assured that the abatement
                  settlement would fall apart. That
                  still begs the question, however,
                  is the $4.325 billion coupled with
                  the other agreements that the
                  Sacklers have made, including with
                  respect to the dedication of the
                  two charities worth approximately
                  $175 million for abatement
                  purposes, their agreement to a
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 60 of 114


                  resolution on naming rights, their
                  agreement not to engage in any
                  opioid related business with the
                  debtors or any business with NewCo
                  and their agreement to exit their
                  foreign companies within a
                  prescribed time. Would not unravel
                  the settlements already described.
                  However at least that amount of
                  money is required.
                            The settlements is
                  compromises of a debtors claims is
                  claims assertible by the debtors
                  estate are a normal part of the
                  process of reorganization in
                  bankruptcy and are strongly favored
                  over litigation. This is in part
                  for the obvious reason that in
                  bankruptcy I pie is not large
                  enough to feed everyone in full.
                  Therefore, the cost delay factor in
                  deciding whether to approve a
                  settlement or not is even greater
                  than it is in a nonbankruptcy
                  context. However an assessment of
                  the merits or the claims that are
                  being settled has much the same
                  weight, the risks of losing a piece
                  of the pie where there's not enough
                  to go around are also greater in
                  the bankruptcy context. In
                  determining whether to approve the
                  settlement -- I'm sorry, as far as
                  the pop significance that
                  settlements /STPHAOEUFPLT and
                  compromise are a normal part of the
                  process in chapter 11 or
                  reorganization, protective
                  committee for independent stock
                  holders /STPHAOEUFPLT FERRY Inc. R
                  Anderson in determine whethering to
                  approve a settlement and
                  compromise, the Bankruptcy Code
                  must make an informed independent
                  judgment that the settlement is
                  quote fair and equitible and in the
                  best interest of the estate Drexel
                  lamb better TMT trader ferry based
                  on the framework laid out in the
                  /STPHAOEUFPLT ferry case, courts in
                  this circuit have long considered
                  the following factors in evaluating
                  settlements one, the probability of
                  success should the issues be lit
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 61 of 114


                  gaited versus the /STPHAOEUFPLT
                  without the delay and expense of
                  litigation and subsequent appeals
                  two, being /STPHAOEUFPLT and
                  protect lit /TKPWA*EUGTS if the
                  settlement is not approved with its
                  intended expense and conconvenience
                  in delay including the difficulty
                  in collecting on the judgment.
                  Three, the interests of the
                  creditors including the degree to
                  which creditors support the
                  proposed settlement. Four, whether
                  there are other interested parties
                  support the settlement. 5, the
                  competency and experience of
                  counsel supportive and experience
                  and knowledge of the court in
                  reviewing the settlement 6, the
                  nature and bred of theth
                  /STPHAOEUFPLT releases to be
                  obtained by officers and directors
                  or other insiders and 7, the extent
                  to which the settlement is the
                  product of arms length bargaining.
                  See general in gentlemen operating
                  LLC will often be the dispositive
                  factor. That is unless the
                  remaining factors weigh /HEFL in
                  approving a settlement if the
                  settlement varies materially the
                  private scheme of the Bankruptcy
                  Code /-RB the court should normally
                  not approve it, that issue does not
                  apply here as I've noted in dealing
                  with the objections to
                  classification and treatment under
                  the plan, the plan does not vary,
                  the priority scheme of the
                  Bankruptcy Code or otherwise
                  violate the classification
                  requirements and treatment within a
                  class of the Bankruptcy Code. I
                  will address these factors or these
                  elements of evaluating a settlement
                  in a different order than laid out
                  by the courts. Following the
                  radium case. I will note that they
                  are applied, nineteen context where
                  the part of the settlement involves
                  not the simple trade of money for
                  claim, but also performance
                  outcomes such as ceasing to be
                  involved with a product or the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 62 of 114


                  agreement by the Sacklers to the
                  document depository and the like.
                  See for example in re: Global
                  vision products V.
                  T-R-U-E-S-D-E-L-L, 2009SDNY2009.
                            As I noted, this settlement
                  was clearly and unmistakably the
                  product of arms length bargaining
                  conducted in two separate
                  mediations by capable mediators
                  proceeded by the most extensive
                  discovery process not only I, but I
                  believe any court in bankruptcy has
                  ever seen. Again the record is
                  unrefuted. As to the incredible
                  extent of discovery taken not only
                  by the debtors through their
                  independent committee which again
                  truly was independent, but also the
                  official unsecured creditors
                  committee in consultation with the
                  nonconsenting states group and the
                  other states and governmental
                  entities. In fact anyone who
                  wanted to sign the standard
                  nondisclosure agreement to permit
                  the discovery to proceed without
                  extensive discovery fights over
                  confidentiality. From the very
                  first day of the case, I made it
                  clear, as recognized by, also by
                  then chief district judge McMahon
                  in affirments of the injunction
                  that I entered that the Sackler
                  parties and their owned and related
                  entities would have to provide
                  discovery far beyond the normal
                  fishing expedition discovery in
                  bankruptcy cases in order to have
                  the benefit of the temporary
                  injunction or any final stay and
                  that is exactly what happens. I
                  did not have to decide one
                  discovery dispute on the record. I
                  had numerous chambers conferences
                  with parties over discovery
                  disputes which led to I believe in
                  every instance additional
                  discovery. There are approximately
                  10 million documents that have been
                  produced comprising almost, it's
                  just unfathomable the number of
                  pages.
                            Consistent with the next
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 63 of 114


                  factor, which is the competency and
                  experience of counsel supporting
                  the settlement, not only were the
                  debtors represented by extremely
                  capable counsel that assisted the
                  independent committee in reviewing
                  the debtors, in discovering the
                  debtors claims against the Sacklers
                  which are laid out in.
                  /STPHAOEUFPLT and then commented on
                  by John due bell on behalf of the
                  board special committee. The
                  debtors identified over a billion
                  -- $11 billion of potentially
                  voidable transfers to various
                  Sackler individuals or entities.
                  The creditors committee did its own
                  discovery, including vetting that
                  extensive exercise. They also
                  thoroughly investigated estate
                  claims that are not in the nature
                  of avoidance claims, avoiding
                  transfers, but claims for example
                  piercing the corporate veil and
                  breach of fiduciary duty which
                  would belong to the state. Here I
                  believe because at least as far as
                  the record reflects, the basis for
                  such claims that would be a
                  generalized injury to the estate on
                  all creditors rather than to
                  individual creditors, see for
                  example saint Paul fire insurance
                  company V. Pepsi Co. Inc.
                            And board of trustees of
                  teamsters local 683 pension fund V.
                  food town Inc. So again any
                  statement that there has not been
                  transparency in this case, at least
                  to those who negotiated the
                  settlement, who again in essence
                  represented all of the people who
                  are creditors in this case, the
                  objecting states, the other
                  governmental entities, the
                  consenting states and the creditors
                  committee is simply incorrect. And
                  particularly as far as an objecting
                  state is concerned, it's just a
                  lie, flat out, a lie. They know
                  what they had access to. They know
                  how extensive it was. The only
                  argument they can make and I will
                  address it in the future is that
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 64 of 114


                  the public hasn't had access to it.
                  But of course if it had not been
                  conducted the way it was by the
                  public's representatives, including
                  the very states that make this
                  argument, there would not have been
                  that level of discovery. Because
                  it is not the type of discovery
                  that the public would ever have
                  access to, including in a trial.
                  Or for example in an examiner's
                  examination.
                            Factors three and four are
                  closely related to each over, the
                  interest of creditors /STPHAOEUFPLT
                  to support the proposed settlement
                  and four whether other interested
                  parties support the settlement, and
                  again I'm talking solely about the
                  settlement of the debtors estates
                  claims. Given the plan vote, given
                  the support by creditors committee,
                  80 percent of the states,
                  95 percent plus of the other
                  governmental entities, and
                  apparently in this context the
                  United States, although one can't
                  really make heads or tails of the
                  U.S. trustees objection on this
                  point. It is clear that the
                  creditor body by overwhelming
                  margin supports the settlement,
                  again after being fully informed in
                  making that decision or having
                  their representatives fully
                  informed in making that decision.
                            The second issue or second
                  factor which now is next to last,
                  includes an assessment of cost
                  first by /STPHAOEUFPLT the
                  settlement is not approved. Is
                  secondly, the difficulty in
                  collecting on a judgment. I'll
                  focus on that latter point first,
                  i.e. the difficulty of collecting
                  on a judgment.
                            As is often the case, parties
                  who support a settlement such as
                  hear the creditors committee,
                  consenting states, the
                  nonconsenting states who now
                  consent and the debtors are careful
                  not to lay out all of the reasons
                  that they support the settlement,
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 65 of 114


                  which usually go to assessment of
                  the merits, but generally cover
                  legal issues including legal
                  impediments to collection. Because
                  they are legitimately worried that
                  either A the settlement won't be
                  approved in which case they're
                  actually going to have to run of
                  the risk of having given their
                  opponent a road map as to the
                  weaknesses in their case and the
                  strikes of the /POEPBTS case. And
                  a road map as to their assessment
                  of the difficulty of collection.
                  And of course the settlement in
                  itself does not require because
                  then it would not be a settlement a
                  full litigation on the merits, or
                  collection. I mean that's simply
                  not obviously the purpose of the
                  settlement. Instead, the circuit
                  has directed the court to make an
                  informed judgment based on the
                  record before it taking into
                  account these factors. At one
                  level, and again this is the level
                  that has been reported in the media
                  by some, one would think that this
                  factor clearly weighs against the
                  settlement. The record I believe
                  is uncontroverted that the Sacklers
                  as a family are today worth, again
                  in the aggregate, approximately
                  $11 billion. Clearly one could
                  collect even after the costs of
                  collection, the lawyers fees, the
                  tracing fees, etcetera, and the
                  discovery has largely been taken as
                  to where the assets are, and the
                  preliminary injunction precluded
                  the Sacklers from transferring
                  their assets further away, so one
                  would think that one could collect
                  something approaching significantly
                  more than $4.325 billion plus the
                  money the Sacklers /STPHAOEUFPLT
                  for settlement of civil claims,
                  plus the access to or the
                  dedication of $175 million worth of
                  charitable assets which adds up to
                  $4.5 billion plus the DOJ
                  settlement.
                            On the other hand, the
                  Sacklers are not a simple set of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 66 of 114


                  defendants. They're a large family
                  divided into two sides, side A and
                  B with 8 pods or groups of family
                  members within those. Most of the
                  scores of Sacklers never served on
                  Purdue's board. I had testimony
                  from three who at one time or
                  another were officers of Purdue,
                  i.e. in management.
                            Their assets are widely
                  scattered and primarily held
                  offshore or by people who
                  themselves live outside of the
                  territorial jurisdiction of the
                  United States.
                            And might not have subjected
                  themselves sufficiently to the U.S.
                  for a U.S. court to get personal
                  jurisdiction over them. I want to
                  be clear, I am not deciding that
                  issue, nor am I deciding whether
                  the trust or most of the Sackler
                  family wealth is held or helding
                  are in fact spend through a trust
                  to collect a judgment, throughing
                  in a possible bankruptcy case if
                  the beneficiary of that trust were
                  forced into bankruptcy by pursuit
                  of litigation by the debtors, or
                  frankly by a third-party. The
                  beneficial interest and
                  /STPHAOEUFPL spent through the
                  trust may be excluded from a
                  bankers estate, which states a
                  restriction on the transfer of
                  beneficial interest of the debtor
                  and the trust that is enforceable
                  under applicable nonbankruptcy law
                  is enforceable in a case under the
                  Bankruptcy Code. That section
                  forces one to look at applicable
                  nonbankruptcy law which may or may
                  not be the law of the United States
                  with regard to these foreign trusts
                  most of which are established under
                  the law of /-L baile /WHEUBG of
                  Jersey. Michael Cushing an expert
                  in the law /STPHAOEUFPLT and the
                  enforceability of judgments, that
                  is U.S. judgments against trusts
                  organized under that law. There is
                  a substantial issue in my mind as
                  to the collectability under that
                  law, even of a fraudulent transfer
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 67 of 114


                  claim. Although it is clear to me
                  that under the law of various
                  jurisdictions in the U.S.,
                  including New York, that a transfer
                  that is fraudulent to creditors
                  into a trust is recoverable for the
                  benefit of creditors. See
                  securities investor Bernard Madoff
                  investor securities LLC in addition
                  U.S. law does not rec any
                  self-centered /STPHAOEUFPLT that in
                  name only are U.S. trusts. But
                  again most of the trusts here are
                  governed by Jersey, that is the
                  bailiwick of Jersey law, according
                  to Mr. Cushing's degree layerings,
                  which is unopposed on these points
                  electronically suggests that a
                  different result might apply when
                  one would go to enforce a judgment
                  obtained in the U.S. for a
                  fraudulent transfer or in personal
                  debt to the trust in the aisle,
                  bailiwick of Jersey. Through the
                  vie count of Jersey and the Jersey
                  court.
                            Again I'm not deciding those
                  issues but given the record before
                  me and given the agreement of
                  substantially all the parties in
                  this case to reach a settlement of
                  the estates claims with the
                  Sacklers and the due diligence
                  they've undertaken, which has not
                  been undertaken by the U.S.
                  trustee, one can infer that the
                  issue of collection is at least a
                  real one. In addition, you're rid
                  yam factor number two, also takes
                  into account, or requires the court
                  to take into account the cost of
                  delay of continued litigation. As
                  opposed to the benefits of a
                  settlement. The cost and delay
                  here I believe are on an
                  uncontroverted based for not
                  approving the settlement would be
                  substantial. Those /STPHAOEUFPLT
                  the discover for which has largely
                  occurred, but the litigation
                  pursuit, including at trial, would
                  have to take place, but in addition
                  to that, there is the cost
                  resulting from the unravelling of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 68 of 114


                  the other settlements that I crust
                  described. I believe that the
                  record here strongly reflects that
                  this settlement of the debtors
                  claims, the estates claims were not
                  approved, the parties would be back
                  essentially to square one on
                  allocating the value of the debtors
                  estate, including any ultimate
                  recovery on the states litigation
                  claims N. that record the
                  litigation analysis reflected in
                  Mr. Delconte's secretary
                  declaration which contains a
                  liquidation analysis is instructed
                  under the most realistic scenarios,
                  there would be literally no
                  recovery by unsecured creditors
                  from the estate in a chapter 7
                  liquidation, which is I believe the
                  most likely result if this
                  settlement were not approved.
                  Given the unravelling of the
                  heavily negotiated and inter-Rick
                  atly woven compromises in the plan.
                  One reason for that is that in a
                  liquidation scenario, the United
                  States agreement to forego
                  $1.7 billion of its $2 billion
                  superprior administrative claim for
                  the benefit of the abatement
                  program by the states would
                  disappear. The United States would
                  be entitled to all of that money
                  first.
                            This leaves the last factor,
                  which really in most settlements is
                  the most or depending on the
                  difficulty of collection, one of
                  the most important factors. Mainly
                  a comparison of the results of
                  litigation as against the results
                  of the settlement. As I noted as
                  with the issue of difficulty of
                  collection, the parties supporting
                  the settlement have been careful
                  not to lay out their views of the
                  defenses that the Sackler released
                  parties would have to the estates
                  claims. And of course because it
                  is a settlement, there's been no
                  trial on the merits of those
                  claims. On the other hand, I do
                  have reports as to the nature of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 69 of 114


                  the transfers when they occurred,
                  what they were, and who they were
                  to. And also some testimony as to
                  the involvement of some of the
                  Sacklers in the running of Purdue.
                  Which is relevant to the estates
                  claims suffered in apart from the
                  avoidance of transfers, name claims
                  for piercing the corporate veil,
                  alterego liability, breach of
                  fiduciary duty and the like. I
                  also have an extensive submission
                  by both sides of the Sackler
                  family, or submissions by both
                  sides of the Sackler family that do
                  state the defenses they would
                  argue. I heard the testimony of
                  four members of the Sackler family,
                  two from side A and two from side
                  B. And that too is informed by
                  views on the merits here, although
                  that testimony primarily meant not
                  to fraudulent transfer claims, but
                  to other claims related to their
                  role in Purdue's governance. And
                  the decisions made that have led to
                  trillions of dollars of claims
                  being filed against Purdue and a
                  criminal plea and settlement by
                  Purdue with the Department of
                  Justice from 2020. Again I want to
                  be clear, I'm not making a decision
                  anywhere close to being on the
                  merits, this assessment has not
                  therefore in any way something that
                  can serve as collateral hes stomach
                  or just /STPHAOEUFPLT nor do I
                  particularly have any fondness for
                  the Sacklers or sympathy for them.
                            I will note the following
                  however, the Sacklers family, 77 I
                  believe of them, received
                  comprehensive releases from almost
                  all of the states in 2007. In
                  addition, 2007 is about as far back
                  under any theory that one could
                  look to avoid a fraudulent
                  transfer. So one would vote for
                  estate claims and for third-party
                  claims be looking at primarily, if
                  not exclusively, actions by the
                  Sacklers or transfers to them that
                  took place after 2007, over
                  40 percent of those transfers went
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 70 of 114


                  to pay taxes, including in large
                  amounts to certain of the objecting
                  states or the states that continued
                  to object to the plan. The fact
                  that they went to pay taxes did
                  obviously relieve the Sacklers of
                  an obligation. I do however have
                  testimony from Jennifer
                  B-L-O-U-I-N, that if the
                  partnership structure of Purdue was
                  not in place with the taxes running
                  through the Sacklers, Purdue itself
                  would be liable for them. And
                  therefore arguably received fair
                  consideration for the payment. The
                  Sacklers would also argue that
                  after the 2007 settlement with the
                  federal government and the states,
                  the U.S. Department of Health and
                  human services entered into a
                  5-year corporate integrity
                  agreement with the company to
                  monitor its compliance with federal
                  healthcare law which took place
                  from July 31, 2007, to July 30,
                  2012. And that agreement is
                  available as part of the record but
                  can also be obtained as a matter of
                  judicial notice.
                            In 2015, after, well after
                  Purdue implemented an abuse and
                  diversion detection program, the
                  New York attorney general required
                  that program to be subject to
                  annual reviews from 2015 to 2018.
                  They would argue that that
                  compliance both with the LIG
                  monitor and those reviews detailed
                  no proper, by Purdue. And
                  therefore, there couldn't be any
                  improper actions by the board.
                            In addition they would argue
                  that solely as board members they
                  would not have a fiduciary duty for
                  actions of Purdue and its
                  management that were improper or
                  unlawful unless they were aware of
                  it. Of course it would be a very
                  much a triable issue as to whether
                  in fact they were aware of them.
                  Those who are not on the board of
                  course would say that law didn't
                  even apply to them. They would
                  also argue the applicability of
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 71 of 114


                  various statutes and limitations to
                  the fraudulent transfer claims that
                  would limit the reach back by the
                  /STAOEUT most of the claims. The
                  states would be /STPHAOEUFPLT to
                  the contrary based on rights that
                  unique /STPHAOEUFPLT like the
                  federal government would have. To
                  sort of a golden creditor under
                  section 544 of the Bankruptcy Code.
                  The Sacklers would also argue that
                  following the 2007 settlement, they
                  paid, meaning Purdue paid
                  manageable amounts in settlements
                  between 2008 and 2019 of litigation
                  claims related to opioid matters or
                  other litigations that would effect
                  the solvency of Purdue. And that
                  as recently as 2016, Purdue is
                  receiving ratings from rating
                  agencies that indicated that it was
                  financially healthy. And therefore
                  they would contend, except for the
                  last year or so before the
                  bankruptcy filing date where only a
                  very small amount, relatively
                  speaking of the roughly $11 billion
                  of transfers that the debtors
                  estate would contend are avoidable
                  took place. Purdue was not
                  insolvent and one could not impute
                  intentional fraudulent transfer
                  liability to it. Of course there
                  are statements of the record to
                  suggest that the Sacklers were very
                  aware of the risk of litigation, a
                  trial might well also establish as
                  some of the testimony that I heard
                  from the Sacklers. That as a
                  closely held company Purdue was run
                  more than by a normal board, by its
                  board and shareholders. I.e. the
                  Sacklers.
                            And that notwithstanding the
                  denials by the Sacklers who
                  testified at least those who were
                  on the board and perhaps others who
                  with the votes of their family
                  members could control ultimately
                  the board, or aware of the harms of
                  Purdue's product and should plot
                  rested or taken comfort in either
                  of FDAs sign off on various labels
                  and marketing initiatives or the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 72 of 114


                  reports by office the inspector
                  general or the auditor of the abuse
                  and diversion detection program.
                            I believe that standing in a
                  vacuum on the merits, the claims
                  that would be achieved, the
                  ultimate judgment that would be
                  achieved on the estates claims and
                  related third partied claims that
                  it would be settled under the plan
                  would be higher than the amount
                  that the Sacklers are contributing.
                  But I do not believe that they
                  would be higher after taking into
                  account the catastrophic effect on
                  recoveries that would result from
                  pursuing those claims and
                  unravelling the plan's intricate
                  settlements. And as I said at the
                  beginning of this analysis, there
                  is also the issue of problems that
                  would be faced in collection. This
                  is a bitter result, B-I-T-T-E-R, it
                  is incredibly frustrating that the
                  law recognizes, albeit with some
                  exceptions, although fairly narrow,
                  the enforceability of trusts, it is
                  incredibly frustrating that people
                  can send their money off shore to
                  off shore trust that is may not
                  recognize U.S. law. It is
                  incredibly frustrating that the
                  vast size of the claims against
                  Purdue and the vast number of
                  claimants the need for the interrat
                  plan settlements at least some of
                  the Sackler parties also have
                  liability for those claims. But
                  those things are all facts that
                  anyone who was a fiduciary through
                  the creditor body would have to
                  recognize and that I recognize. A
                  settlement is not evaluated in a
                  vacuum as a wish list, it takes an
                  agreement which means that it
                  generally improperly negotiated and
                  I believe that's clearly the case
                  here re/TPHREBLGTs the underlying
                  strengths and weaknesses of the
                  party's legal position and issues
                  of collection, not moral issues.
                  Or how someone might see moral
                  issues. It's not enough to say we
                  need more. Or I don't care whether
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 73 of 114


                  we don't get anything I would
                  rather see it all burned up. One
                  has to freely focus on the
                  sequences of those two approaches.
                  I must say that when I approached
                  the middle stage of this case
                  before the mediation, I would have
                  expected a higher settlement. And
                  frankly anyone with half a brain
                  would know that when I directed a
                  second immediate yeahs, briefly
                  undertaken by judge chapman, I
                  expected a higher settlement.
                  Nevertheless, extremely well
                  represented and dedicated parties
                  on the plaintiff's side knowing far
                  more than I have laid out today of
                  the strengths and weaknesses of the
                  case and collection and the like
                  agreed to this settlement.
                            I am not prepared given all
                  the record before me to risk that
                  agreement. I do not have the
                  ability to impose what I would like
                  on the parties. The judge is not
                  given that power, can I only turn
                  down the request for approval of
                  it. Given this record I'm not
                  prepared to do that. As much as I
                  would like to impose a higher
                  recovery.
                            I will note as far as the
                  bona fides of the settlement
                  concerned, notwithstanding my
                  reservations, 100 percent of this
                  formally closely held company that
                  is closely held by the Sacklers is
                  under this plan taken away from
                  them and devoted to abating opioids
                  ill effects in one way or another.
                  In addition, the amount being paid
                  is to my knowledge the highest
                  amount any shareholder group has
                  paid for these types of claims.
                  Throughout the history of
                  litigation involving Purdue, the
                  Sacklers themselves were not
                  targets except for the relatively
                  modest settlements that they
                  entered into with the states in
                  2007 until very recently.
                            The entire negotiation
                  process in this context has
                  magazine for identification that
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 74 of 114


                  target on them. Or that focus on
                  them. While I would wish that the
                  amount would be higher as I believe
                  everyone on the other side in this
                  case, including the debtors does,
                  the settlement itself fairly
                  reflects the standards laid out by
                  the supreme court in the second
                  circuit in evaluating a settlement.
                  And clearly both it and the process
                  in arriving at it has not been in
                  any shape or form a free ride for
                  the Sacklers or enable them to
                  quote get away with it.
                            If what people mean by
                  getting away with it is getting
                  relieved of criminal liability,
                  that is obviously not the case.
                  And I believe given all the factors
                  that I've outlined, they are paying
                  a substantial and under the
                  circumstances of this case,
                  approvable amount as well as the
                  other aspects of the settlement
                  that they are agreeing to. I will
                  note finally that as alluded to
                  this morning by the debtors
                  counsel, they have agreed also to
                  enforcement mechanism that is are
                  quite rigorous as part of the
                  settlement agreement so that the
                  collection problems that I had
                  addressed or the potential
                  collection problems are far
                  lessened by this settlement if they
                  don't live up to it.
                            Including as to the ability
                  to hide behind foreign spin trusts.
                  So to the extent that objectors
                  have object today the merits of the
                  settle of the of the debtors estate
                  claims, I will overrule those
                  objections.
                            That leaves the last issue
                  for determination, which is the
                  most complex issue. A third-party
                  claims, including under a plan.
                  That was arguably rejected by the
                  circuit in a case that do
                  extensively cite in re: Johns
                  manville Corp. 517F third 52 second
                  circuit 2008. Reverse travels
                  indemnity company V. baile 2009.
                  With the circuit in the left the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 75 of 114


                  impression that the only source for
                  jurisdiction due to the course of
                  release of third-party claims and
                  an injunction to support it is
                  where the claim would be a
                  derivative, I'll come back to that
                  point in a moment. The point was
                  somewhat cleared up in the next
                  manville case referred to as
                  manville four in the quickly
                  opinion appearing at 600F third at
                  152. But the /KWEUGly case took it
                  head on in that case a party who
                  had brought a third-party claim
                  against an insurer, notwithstanding
                  the chapter 11 plans injection, of
                  claims against insurers, asserting
                  that the Bankruptcy Court did not
                  have jurisdiction to enjoin such a
                  claim because it alleged a
                  violation of an independent legal
                  duty owed by the defendant, the
                  third-party, rather than claims
                  that are quote derivative. Circuit
                  disagreed that that was the
                  limitation on /STPHAOEUFPLT imposed
                  by it in manville three. In the
                  /KAUP text of bankruptcy
                  jurisdiction liability, we discuss
                  the subject in some detail it then
                  goes on to state after analyzing
                  manville one, the McArthur company
                  V. Johns manville Corp. case at
                  837F second 89, that there was no
                  independent requirement of a
                  derivative claim for the exercise
                  of jurisdiction. Rather the claim
                  was based upon the effect of the
                  third-party claim on the estate,
                  the circuit then went onto state
                  manville three did not work a
                  change in our juries prudence after
                  manville two as about of a
                  bankruptcy /STPHAOEUFPLT nondebtor
                  claims that directly effect the RES
                  of the bankruptcy estate, as
                  /TPHAOEUFPLT regard to the sail
                  /STPHAOEUFPLT inquiry as to whether
                  travels /STPHAOEUFPLT derivative of
                  rights and liabilities was that in
                  the facts and circumstances of
                  manville 3 cases alleging
                  derivative liability would effect
                  the rest of the bankruptcy estate.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 76 of 114


                  Where as cases alleging
                  nonderivative liability would not.
                  However, it did not im/STPHAOEUFPLT
                  must both directly effect the state
                  and be /STPHAOEUFPLT for bankruptcy
                  jurisdiction or the action to
                  exist. It then further discussed
                  the manville 4-case and then
                  stated, it thus appears that our
                  case from our case law that while
                  we have treated whether a suit
                  seeks to impose derivative
                  liability as a helpful way to
                  assess whether it has the potential
                  to effect the bankruptcy RES, the
                  touch stone for bankruptcy
                  jurisdiction remains whether its
                  outcome might have any conceivable
                  effect on the bankruptcy estate.
                  This test has been -- I'm
                  continuing now, this test has been
                  almost universally adopted by our
                  sister circuits siting the sell
                  /STPHAOEUFPLT Corp. that I
                  previously cited collecting cases
                  which in some instances have found
                  bankruptcy jurisdiction to exist
                  over nonderivative claims against
                  third parties see citing in restone
                  technologies, Inc., 4 /STPHAOEUFPLT
                  2 through 6 had and 267 and in
                  redog patch U.S.A. Inc.
                  /STPHAOEUFPLT 787, and then stating
                  quote a suit against /STPHAOEUFPLT
                  alleging liability not
                  /STPHAOEUFPLT but nevertheless
                  impose the direct impact on rest of
                  the /PWRUT estate /UFT impair the
                  Bankruptcy Court's ability to make
                  a fair distribution for the
                  bankrupts assets as a third-party
                  suit alleging derivative liability.
                  Accordingly we conclude that
                  litigation of the third-party suits
                  against the third-party would
                  almost certainly result in the
                  drawing down of insurance policies
                  that are part of the bankruptcy
                  estate of the debtor, the exercise
                  of the bankruptcy jurisdiction to
                  enjoin these suits was appropriate.
                  I conclude here based upon the
                  adverse effect of the third-party
                  claims that are covered by the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 77 of 114


                  shareholder release as I will
                  further narrow it do effect the
                  rest of the estate, including
                  insurance rights and rights to
                  indemnification and the debtors
                  ability to pursue its own claims.
                  Certain of the objectors cite a
                  pre-Bankruptcy Code pre-28 section
                  34-case from the supreme court
                  Callaway V. Ben ton 336 U.S. 132,
                  1948 for the proposition that there
                  is no such jurisdiction. Of course
                  section 1334 is broader than the
                  jurisdictional mandate that applied
                  at that time in that case. It is
                  rather a dramatic change to the
                  jurisdictional scheme from the
                  bankruptcy laws administered before
                  that time. And is meant to be
                  interpreted broadly as laid out by
                  the case law as well as
                  commentators, she Howard B bushman
                  the third power and proprietary
                  Bankruptcy Code intervention and
                  actions between non-debtors, 47
                  business lawyer 913, 914 through
                  19. May 1992. See also in redo
                  you corning corp 255V445, ED
                  Michigan 255BR455, 2002 vacated on
                  other grounds downing Corp.
                  280F3648, 6th circuit 2002. One
                  example of the courts recognition
                  of the breadth of bankruptcy
                  jurisdiction, under the Bankruptcy
                  Code in 28 /STPHAOEUFPLT section
                  1334 although not directly on point
                  is United States V energy resources
                  company Inc. 1990, although again
                  the court must go through the
                  analysis gone through by quickly
                  and other courts defined the
                  necessary conceivable effect on the
                  debtors estate for there to be
                  subject matter jurisdiction.
                            Although I have done that
                  here. I will note that another
                  case the objectors rely on in
                  gentlemen /STPHAOEUFPLT pet rule
                  yes, ma'am network Inc. bankruptcy
                  SDNY2019. Has questioning the
                  ability of the Bankruptcy Court to
                  ever impose a release of a
                  third-party claim as a
                  jurisdictional matter which case
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 78 of 114


                  cites the Callaway V Ben ton case
                  and does not cite the quickly case
                  because well I don't know why.
                  Maybe it wasn't raised to a judge.
                  Nevertheless acknowledges that
                  where there is quote a huge overlap
                  between claims that a debtor is
                  making against its parent company
                  and the various other parties were
                  making against that nondebtor
                  company or where there is a direct
                  connection between the asset or the
                  claims of the debtor and the
                  contributions that were being made
                  for both resolving those claims and
                  claims basically aligned with those
                  claims, those estate claims such a
                  release would be appropriate, at
                  727. So I conclude that there is
                  depending on the nature of the
                  release jurisdiction to enter an
                  order enforcing a plan that has
                  such a third-party claim release in
                  it. And that jurisdiction is based
                  upon the effect of the claims on
                  the estate rather than that the
                  claims are quote derivative.
                  Although if they are derivative,
                  that is a good sign that they
                  effect the estate. Again see
                  quickly 667F3 at 52. The objectors
                  have also raised the objection that
                  the release of third-party claims
                  is a violation of due process under
                  the constitution, there are really
                  two aspects to this objection, the
                  first is one that the courts in
                  this circuit do not accept as part
                  of a settlement of the claim that
                  channels the settling funds to the
                  estate. See manville 89, 91
                  through 92, second circuit 1988.
                  And in re: Care one offices S. P.
                  A. R. lynch V. lap /TKEPL limited
                  592VR489504 through 505, see also
                  in remill em /STPHAOEUFPLT holding
                  II LLC 575273 bankruptcy Delaware
                  2017 affirmed 591VR, 559D Delaware
                  2018 affirmed 126 third circuit
                  2019 cert denied, 140 supreme court
                  20852020, a cord confirming a plan
                  with releases does not rule on the
                  merits of the state law claims or
                  in this case third-party claims
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 79 of 114


                  being released.
                            The other aspect of the due
                  process objection goes to the
                  notice that was provided with
                  respect to the release. It is now
                  clear under the plan that only
                  holders of claims against the
                  debtor or debtors are being
                  released under the third-party
                  shareholder release. And it is
                  clear from the factual record that
                  holders of claims received in my
                  view due process notice not only of
                  the bankruptcy case, but of the
                  plans intention to provide a broad
                  release of third-party claims
                  against the shareds and the related
                  entities related to the debtors as
                  a whole, indeed at that time with
                  that notice, including the simple
                  form notice that went out, the
                  release was far broader than it is
                  today to argue that because it was
                  more complicated than because it
                  was broader is somehow a violation
                  of due process is equally
                  incorrect. Ultimately the issue of
                  what processes do requires a court
                  to ask whether in the connection
                  with the confirmation hearing,
                  notice was sent that was reasonably
                  calculated under all the
                  circumstances to apprise interested
                  parties of the pendency of the
                  request and afford them an
                  opportunity to present their
                  objections. Lain be central
                  happenover /PWRUFS trust company
                  1950, see also /EL /STPHOEUFPLT in
                  remotors liquidation company says
                  829135158 second circuit 2016. As
                  noted by the circuit in this case,
                  this requirement always
                  /STPHAOEUFPLT bankruptcy
                  proceedings and what is reasonably
                  known by the debtor of the party
                  who would be effected by the action
                  that the debtor is taking. It
                  appears to me again based upon
                  Ms. Finnegan's testimony that
                  holders of claims receive
                  sufficient notice of the release
                  indeed the broader assumption I
                  believe fostered in the media is
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 80 of 114


                  that the release even included
                  criminal liability which it
                  doesn't. In fact there were
                  multiple objections to the plan
                  based upon the third-party release
                  and I conclude that compliance with
                  the procedures laid out by Ms. Fin
                  began and with the dictates of
                  bankruptcy rule 3016 which requires
                  bolding of the release language is
                  in fact sufficient. See for
                  example hospital Inc. 48 bankruptcy
                  D. New Mexico 2016 in reretail
                  group Inc. 2021WL2188929 bankruptcy
                  ED Virginia May 28, 2021. And for
                  Nova capital Corp. V Larson
                  pharmaceutical Inc. 2003 U.S.
                  district Lexus 26681 affirmed for
                  Nova capital Corp. pharmacy Inc.
                  425F3129411 /STPHAOEUFPLT sir you
                  2005. If someone can make the case
                  after the fact that they did not
                  receive the type of notice that
                  Mr. Fin began testified to or the
                  debtor could be said to be aware of
                  them tombly and therefore given the
                  approved notice they would have the
                  right to come back and argue that
                  as was the case in the motors
                  liquidation second circuit opinion
                  that I cited. But as far as the
                  record before me is concerned
                  confirmation and request for
                  approval of the third-party release
                  satisfied due process.
                            The next objection to the
                  third party release provision in
                  the plan pertaining to the
                  shareholder settlement is an
                  objection based on the power of the
                  Bankruptcy Court to issue a final
                  order confirming the plan it has
                  been addressed now at length in two
                  opinions that that I will simply
                  refer to that I believe the logic
                  of these opinions cannot be
                  improved upon as far as the
                  Bankruptcy Courts authority and the
                  context of a concededly core
                  proceeding, namely consideration of
                  whether a chapter 11 plan should be
                  confirmed or not, which is the
                  fundamentally central aspect of a
                  chapter 11-case is in fact core so
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 81 of 114


                  I will refer parties to those
                  opinions. Lab holdings 2LLC
                  /STPHAOEUFPLT also applicable here
                  I believe directly on point is
                  lynch V. lap /TKEPL limited in
                  recare one offices S.A. R. L. 592V
                  /STPHAOEUFPLT DSNY twenty affirmed
                  holding limited curon offices S. P.
                  R. L. 2019 U.S.A. Lexus
                  /STPHAOEUFPLT second circuit 2019,
                  I will note that in that
                  affirmance, the circuit did not
                  reach the determination by former
                  chief judge McMahon that this was a
                  core, this type of an injunction is
                  a core proceeding within a core
                  proceeding, but I believe her logic
                  is correct. And I believe that
                  that logic will distinguish her
                  statement in done way V. Purdue
                  pharma LP619BR318. Where she was
                  dealing not with a chapter 11 plan,
                  but rather a request for a
                  preliminary injunction under 105 of
                  the Bankruptcy Code and in that
                  context concluded I believe
                  correctly although she was
                  reversing me on the point that in
                  that context the court had only
                  related to jurisdiction because it
                  was not a core matter like a plan.
                  At least that's how I read this.
                  That still leaves however the
                  merits of the application of the
                  court's jurisdiction and power to
                  enter a final order to the
                  third-party claim release and
                  injunction in the plan pertaining
                  to the shareholder release parties.
                            Most of those -- let me take
                  a pause for a second. Most of the
                  case law on this topic and there's
                  a lot of case law at the circuit
                  level as well as at the lower court
                  level does not deal with the
                  foregoing jurisdictional and
                  article three article 1 power
                  issues. Now it deals with the
                  statutory source for the claimed
                  ability to enforce a coercive
                  release of a third-party claim and
                  the limited circumstances in which
                  that would occur. Every circuit at
                  this point has an opinion on the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 82 of 114


                  issue. The clear majority of
                  circuits supports the issuance of
                  releases on a basis of third-party
                  claims under appropriate narrow
                  circumstances. Life insurance
                  company V. Ropes & Gray first
                  circuit 1995. Deutsche Bank AG
                  /TPAOEUB network Inc. /STPHAOEUFPLT
                  second circuit 2005 and the case is
                  cited therein from the second
                  circuit, including the manville
                  case that I previously cited. As
                  well as the Drexel case I will cite
                  in a moment. In/STPHAOEUFPLT mill
                  yes, ma'am /STPHAOEUFPLT LLC which
                  I just cited from the third circuit
                  national heritage foundation Inc.
                  V. high born 2015 and AHN Robins
                  company Inc. 1989. In re-Dow
                  corpsing corp 280F third through 58
                  second circuit 2002. In reerdine
                  A-R-I-D-I-G-M communications Inc.
                  /STPHAOEUFPLT 540655 through 58
                  second circuit 2008. And in
                  reen/TKPWER /SOL Inc. second
                  circuit 2009, which held even that
                  those who hold who /TKHOEPBLTD
                  /STPHAOEUFPLT such a release under
                  appropriate circumstances. In
                  reseaside engineering surveyance
                  Inc. 107627911th sir /STPHAOEUFPLT
                  2018 and in re-AOV industries Inc.
                  21401153D C circuit 1986. Three
                  circuits are on record first
                  national bank and trust company
                  Tulsa (in re: Real estate fund
                  Inc.) 10th circuit 1990. The
                  following can be said about those
                  3 cases or the line of cases from
                  those three courts, first, they are
                  based fundamentally on a view that
                  section 524E of the Bankruptcy Code
                  precludes the grant of such a
                  release, that section says quote
                  accept as provided in subsection A3
                  of this techs which is irrelevant
                  hear /STPHAOEUFPLT discharge of the
                  debtor does not effect the
                  liability of any other entity on
                  with the property of any other
                  entity for such debt. I will note
                  in a moment that several of the
                  cases and I believe they employ the
                  right analysis including the second
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 83 of 114


                  circuits manville 1 case refute
                  that view as a statutory matter. I
                  will note further that in the
                  Pacific lumber case, 59th circuit
                  noted quote nondebtor releases are
                  most appropriate as a method to
                  challenge mass claims toward a
                  specific pool of assets. In a
                  context of quote global settlements
                  of mass claims against the debtors
                  and co-liable parties, close quote.
                  Citing a similar observation by the
                  5th circuit in fell able Corp. 62
                  if third /STPHAOEUFPLT 5th circuit
                  1995. That's quote was from a 67F
                  third, I'm sorry, was from 584F
                  third 252 from the 5th circuit
                  specific lumber case. I will note
                  further not are w standing /RET
                  likes /STPHAOEUFPLT as precluding
                  any release which the circuit had a
                  low /STPHAOEUFPLT such as American
                  hardwood 88 /STPHAOEUFPLT 9th
                  circuit 1989 equating with a
                  discharge. The circuit, the 9th
                  circuit held that a release of a
                  third-party claim limited to
                  actions taken in or related to the
                  bankruptcy case could an
                  appropriate circumstances be
                  imposed in a plan. Which undercuts
                  the 524E analysis since post
                  bankruptcy preconfirmation claims
                  would be subject to the discharge
                  as well.
                            961F third 107 --
                  C-B-L-I-X-S-E-T-H Credit Suisse,
                  /STPHAOEUFPLT 10 /STPHAOEUFPLT
                  through 815, 9th circuit 2020. I
                  will note further that the western
                  real estate fund case from the 10th
                  circuit from 1990 did recognize as
                  the American hard woods case also
                  recognized the proprietary of
                  imposing a temporary stay of
                  third-party claims to quote /TPAFL
                  rate the reorganization process one
                  wonders why if one is not bound by
                  the 524E argument such a temporary
                  stay could not become a permanent
                  stay if the reorganization process
                  would be appropriately facilitated
                  over the objections of a small
                  number of creditors who assert
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 84 of 114


                  third-party claims. In any event,
                  that opinion has been interpreted
                  and I believe Cogently, although
                  fairly bravely, by a court in the
                  10th circuit, is not standing for
                  the proposition that 524E, the
                  Bankruptcy Code clearly precludes
                  all third-party releases and that
                  section 105A of the Bankruptcy Code
                  and other applicable bankruptcy law
                  might in appropriate circumstances
                  justify a release of third-party
                  claims.
                            In re: Midway gold
                  575VR475505 bankruptcy D Colorado
                  2017.
                            The argument upon which the
                  3 cases that I've just gone through
                  at some length from the 5th, 9 and
                  10th circuit which go against the
                  majority of cases dealing with
                  third-party releases. Relies upon
                  a theory that section 524Es
                  language which I quoted precludes
                  to grant a release as part of a
                  settlement under a plan. This view
                  I believe is appropriately
                  addressed and refuted by a number
                  of courts including the erdime
                  communications Inc. court, AIRIDIGM
                  communications Inc. 519F third. At
                  I'm sorry 640 and the 6th circuit
                  in /STPHAOEUFPLT downing Corp.
                  280F36482006. It's also
                  effectively refuted by the
                  distinction made in the manville
                  and lynch V. lap /TKEPL cases a
                  previously cited which distinguish
                  a discharge from a settlement of
                  claims. It is also inconsistent
                  with section 524 itself, 524G of
                  the Bankruptcy Code specifically
                  provides for certain third-party
                  releases if certain conditions are
                  met in a plan that deals with
                  asbestos liabilities. And a trust
                  set up for asbestos liabilities
                  including the affirm tiff vote of
                  the effective class in a
                  supermajority of 75 percent which
                  as I noted here has been well
                  exceeded. But more importantly
                  section 524H of the Bankruptcy Code
                  recognizes that this provision,
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 85 of 114


                  524G does not mean that plans that
                  were confirmed before the enactment
                  of section 524G are in fact
                  unlawful. And indeed the
                  legislative history to the
                  amendment makes that point.
                  Stating section at that .111, but
                  it became 524H rule of construction
                  to make clear that the special rule
                  being deviced for the asbestos
                  claim trust/injunction mechanism is
                  not intend today alter any
                  authority bankruptcy courts may
                  already have to issue injunctions
                  in connection with the plan of
                  reorganization. Indeed John
                  manville and UNR firmly believe
                  that the court in their cases had
                  full authority to approve the
                  trusted judgment mechanism. In
                  other debtors other his
                  /STPHAOEUFPLT error with similar
                  mechanisms. The committee
                  expresses no opinion as to how much
                  authority the Bankruptcy Court may
                  generally have under traditional
                  equitable powers to issue an
                  enforceable injunction of this
                  kind. The committee has decide
                  today provide explicit authority in
                  the asbestos mayor /STPHAOEUFPLT of
                  the claims involved. How the new
                  statuty mechanism works in the
                  asbestos area may help the
                  committee judge whether the concept
                  should be extended into other
                  areas.
                            140 Congressal record
                  appearing in 1994W L54573 October
                  41994. Similar commentary appears
                  in Mr. -- /STPHAOEUFPLT remarks
                  appearing at 140 is Congress record
                  /STPHAOEUFPLT regarding the
                  bankruptcy reform act of 1994.
                  Where senator states finally,
                  Mr. President, with respect to the
                  senator's specific question, this
                  section applies to injunction and
                  in effect on or after the date of
                  enactment. That what means any
                  injunction may have been issued
                  under court prior to effectment
                  such /STPHAOEUFPLT afforded statuty
                  from the day enacted forward
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 86 of 114


                  assuming it otherwise means the
                  following criteria described
                  earlier.
                            It appears clear to me
                  therefore the case law under the
                  code itself that 524E is not an
                  impediment to the court's statuty
                  impediment that is to the court's
                  issuance or enforcement of a
                  third-party claim release and
                  appropriate circumstances. That
                  raises the issue however, what is
                  the court's statutory or other
                  source of power. Which also has
                  been discussed ably I believe
                  establishing by position to comment
                  one way or the other as to whether
                  it's able or not, but it's been
                  discussed thoroughly I believe and
                  appropriately applied at the
                  appellate level.
                            Again see in reerdime
                  communications Inc. 519F third
                  648657, 7 /*EUT circuit 2008.
                  Where the circuit after determining
                  that section 524E is not a bar to
                  the grant of release states the
                  second related question dividing
                  the circuits is whether Congress
                  firm tiffly the /STPHAOEUFPLT from
                  a creditors claims without the
                  creditors consent. Even if 524E
                  does not expressly conclude the
                  releases. The Burt /STPHAOEUFPLT
                  and rules of he can quit
                  /STPHAOEUFPLT and his equitable
                  powers are traditionally broad,
                  resources Inc. Section 105 of the
                  Bankruptcy Code codifies this
                  understanding of the Bankruptcy
                  Court's powers by giving it the
                  authority to effect any quote
                  necessary or appropriate order to
                  carry out the provisions of the
                  Bankruptcy Code. And the
                  Bankruptcy Court is also able to
                  exercise these broad equitable
                  powers within the plans of
                  reorganizations themselves.
                  Section 1123B6 of the Bankruptcy
                  Code permits court to quote include
                  any other appropriate provision not
                  inconsistent with the applicable
                  provisions of this title. In light
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 87 of 114


                  of these provisions we hold that
                  permits the Bankruptcy Court to
                  release third parties from
                  liability and to participate in
                  creditors if the release is quote
                  appropriate and is not inconsistent
                  with any provision of the
                  Bankruptcy Code. See also class 5
                  Nevada claimants V do you corning
                  corp, in redo you /TKORPBG Corp.
                            I will now turn to what types
                  of claims can in fact be released
                  under that power. A topic that
                  again directs one back to the 7th
                  circuit questioningly case that I
                  repeatedly cited /STPHAOEUFPLT 45.
                  In that case the court extensively
                  discussed the relation of its use
                  of the term derivative claims both
                  the court's jurisdiction to impose
                  a mandatory release of third-party
                  claims and the court's power to do
                  so in appropriate circumstances.
                  The use of the term derivative
                  claim which really I believe began
                  in the manville 3-case which
                  appears at 517F third is an
                  unfortunate one. There's a widely
                  accepted definition of the term
                  that is derivative claim. It's
                  one, it's a claim that is asserting
                  injury to the corporate entity and
                  requesting relief that would go to
                  the corporate entity. See Donohue
                  V. bull dog estimates general
                  partnership 696F3 second circuit
                  2012. The circuit has spent an
                  enormous amount of time and
                  resources interpreting what I would
                  refer to as true derivative claims,
                  i.e. those that are really claims
                  asserted by third parties, but
                  properly existing in the bankrupt's
                  estate. And belonging to the
                  estate. Much of this analysis
                  occurred in the Madoff case where
                  various third parties tried to
                  pursue for their own benefit as
                  opposed to for the benefit of the
                  estate claims against third
                  parties.
                            And the court determined
                  whether in fact those claims were
                  really claims of the third-party or
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 88 of 114


                  claims brought by the third-party
                  that would have to be, if there was
                  any recovery, part of the debtors
                  estate as opposed to collected only
                  by the third-party.
                            In these types of cases, the
                  court looks at whether the relief
                  sought by the third-party claimant
                  against the third-party defendants
                  are really secondary harms that
                  flow primarily to the estate. See
                  Marshall W. pick /ARD /STPHAOEUFPLT
                  Madoff investment securities LLC
                  740F third 81 second circuit 2014.
                  And /STPHAOEUFPLT McGee Corp.
                  interest knocks Inc. 855F third 84
                  second circuit 2016. They defend
                  the right, the strong bankruptcy
                  policy to a rateable recovery from
                  the debtors estate, which is a
                  requires that claims that purport
                  to be independent of a remedy for
                  the debtors estate, but are in fact
                  arising from harm to the debtor
                  before the debtors before and not
                  the third-parties benefit. This is
                  the type of claim that is included
                  within the nonopioid release for
                  non-Sackler shareholder parties.
                            That release is defined in
                  the nonopioid excluded claim
                  definition, does not exclude, I'm
                  sorry does not include and instead
                  excludes any cause of action that
                  does not allege expressly or
                  impliedly any liability that is
                  derivative of any liability of any
                  debtor or any other estates. If in
                  fact those types of claims were the
                  only claims to be released we would
                  not be talking about a third-party
                  claim release, we would be talking
                  about a release that clarifies and
                  protects the estate from back door
                  attacks through the assertion of
                  purportedly third-party claims.
                  That in fact are estate claims.
                  Instead third-party releases quite
                  often involve independent claims,
                  at least independent as a legal
                  basis, if not as a factual basis.
                  See for example in redirectionle
                  /STPHAOEUFPLT 960F second 2851992.
                  The claim asserted by the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 89 of 114


                  California department of toxic
                  substances control against
                  third-parties in California
                  department of toxic substances
                  control, the EXIDE holdings Inc.
                  parentheses holdings Inc. 2021 U.S.
                  district Lexus 123D Delaware
                  July 26, 2021.
                            And in car leany V. card carp
                  can /STPHAOEUFPLT in recard Corp.
                  342BR45SDNY2006, the question is
                  what sorts of independent legal
                  claims are properly covered by a
                  third-party injunction. On this
                  point as in so many others, the
                  circuits opinion in the quickly
                  case albeit in that it discusses
                  liability under section 524G
                  provides real guidance. In that
                  case, the party relying upon a
                  third-party release insurance
                  company argued that because the
                  claim against it would not have
                  arisen but for the debtor, because
                  the debtor distributed its
                  products, it would be covered
                  properly by the release and the
                  third-party claimant said
                  otherwise. And in this instance as
                  opposed to the jurisdictional
                  argument, the circuit agreed with
                  the claimant.
                            The court concluded that the
                  but for test creates too much of an
                  accidental Nexus to the bankruptcy
                  estate. And that instead the
                  third-party claim to be subject to
                  the injunction must arise as a
                  legal consequence of the debtors
                  conduct or the claims asserted
                  against it such that that conduct
                  must be a legal cause or a legally
                  relevant factor to the
                  third-parties alleged liability.
                  676F third at page 59 through 50.
                  This is a consistent theme
                  throughout the case law.
                            An independent liability may
                  be enjoined if it is dependent on
                  the debtors liability through
                  conduct of the debtor. Car in
                  re-WR grace company 900F third
                  126136. As stated in the card
                  Corp. case which I previously
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 90 of 114


                  cited, if there is an identity of
                  interest between the debtors and
                  the nondebtor Lex with related
                  conduct which would not exist as a
                  liability to the third-party but
                  for the debtors conduct is the
                  proper subject of a third-party
                  injunction. Similarly the court in
                  in refirst energy solutions Corp.
                  606VR720 bankruptcy ND Ohio
                  referred to an identity of interest
                  with the debtor and between the
                  debtor and the third-party claimant
                  where the debtor is primarily
                  reliable and one can view the
                  nondebtor parties as secondarily
                  liable is the relevant
                  consideration. So in con/STRAOUG
                  the proprietary of the court's
                  exercise of its power to grant a,
                  or impose a nonconsensual
                  third-party release, that type of
                  relationship must underpin the
                  release. Otherwise the release
                  would be too broad, it would
                  release for example claims based on
                  a guarantee which is a separate
                  factual premise than the debtors
                  conduct. It would for example in
                  this instance release a claim if
                  one of the Sacklers negligently
                  prescribed an opioid to someone.
                  Which clearly under the case law is
                  guided by the quickly case would
                  not be the proper subject of a
                  third-party release. So while a
                  firmly believe that I have
                  jurisdiction and power under
                  article 1/article 3 of the
                  dichotomy of the constitution, and
                  there is a sufficient source of
                  that power in the Bankruptcy Code
                  itself in sections 105 and 1123A6
                  as well as in the court's inherent
                  equitable power, which has been
                  recognized by bankruptcy scholars
                  in this area including as applying
                  to third-party injunctions and
                  claim injunctions and releases, see
                  for example Adam J. leave ton
                  article toward a federal common law
                  bankruptcy, judicial law making in
                  a statutory scheme 80 American
                  bankruptcy law journal 1, 2006, I
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 91 of 114


                  believe that they extent one is not
                  imposing a release of a truly
                  derivative claim, the claim needs
                  to be sufficiently bound up in the
                  debtors own actions, albeit that
                  it's a separate independent legal
                  claim that would be payable if
                  recoverable to the third-party as
                  opposed to the debtor. For the
                  claim to be subject to the
                  injunction. In that regard,
                  regardless of whether or not in
                  applying the standard, which I
                  still have not yet gotten to as to
                  whether third-party claim release
                  is appropriate or not, would
                  require that the shareholder
                  releases in paragraph 10.7B by the
                  releasing parties be further
                  qualified than they now are to
                  apply where again following the
                  guidance of the quickly case a
                  debtors conduct with the claims
                  asserted against it are a legal
                  cause or a legally relevant factor
                  to the cause of action against the
                  shareholder released party.
                  Otherwise the release would
                  improperly extend to for example
                  the prescription example that I
                  just gave. On the other hand,
                  having read the objective states
                  complaints against the Sacklers,
                  which is noted not only by me, but
                  by chief district judge McMahon in
                  her Purdue opinion, essentially
                  dove tailed with the objecting
                  states objections to -- I'm sorry,
                  claims against the debtors. Those
                  claims that is would be properly
                  covered by the shareholder
                  injunction. As I said, that leaves
                  still the issue of whether under
                  the applicable standards and the
                  facts of this case, the third-party
                  releases should be imposed. Those
                  standards vary among the circuits.
                  In the second circuit, in the in
                  remetro media fiber network Inc.
                  case, second circuit 2005, the
                  circuit went through a number of
                  circumstances where courts have
                  exercised their power including
                  under section 105 of the Bankruptcy
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 92 of 114


                  Code in furtherance of section
                  1123A6 and observed that courts
                  have approved nondebtor releases
                  when the state receives substantial
                  consideration, the enjoined claims
                  were channelled to a settlement
                  fund rather than extinguished, the
                  enjoined claims would indirectly
                  impact the debtors organization by
                  way of an indemnity consideration
                  and the plan otherwise
                  /STPHAOEUFPLT provided for a full
                  payment of the enjoined claims.
                  The court went onto state, however,
                  that this is not a matter of
                  factors or prongs and further that
                  no case has tolerated nondebtor
                  releases absent the findings of
                  circumstances that may be
                  characterized as unique. Not
                  recognizing further that such
                  releases can be abused,
                  particularly if they are for
                  insiders. And need to be supported
                  by sufficient findings by the
                  Bankruptcy Court. The third
                  circuit has a similar but somewhat
                  different standard as laid out in
                  the ex /AO*EUD case where the court
                  states citing, with citations
                  omitted, but citing among other
                  cases continental airlines, to
                  grant nonconsensual releases a
                  court must assess fairness,
                  necessity to the reorganization,
                  and make specific actual findings
                  to support these conclusions.
                  These considerations might include
                  whether one the nonconsensual
                  release is necessary to the success
                  of the organization, the releasee
                  have provided a critical financial
                  contribution to the debtors plan,
                  the releasees financial
                  contribution is necessary to make
                  the plan feasible and the release
                  is fair to the nonconsenting
                  creditors. I.e., whether the
                  noncun con/STPHAOEUFPLT in exchange
                  for the release.
                            Other circuits, including the
                  fourth and 11th circuits and the
                  6th circuit have applied a multi
                  factor test as well that is in in
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 93 of 114


                  some ways /STPHAOEUFPLT similar,
                  usually an indemnity relationship
                  such that a suit against the
                  nondebtor in a/STPHAOEUFPLT or will
                  deplete the assets of the estate to
                  the nondebtor has contributed
                  substantial assets to the
                  reorganization, three, the
                  injunction is /SERL to
                  reorganization, namely the
                  reorganization hinges on the debtor
                  being free from indirect suits
                  against parties who would have
                  indemnity for contributions claims
                  against the debtor, four, the
                  impacted class or classes
                  overwhelmingly /STPHAOEUFPLT
                  provide the plans provide a member
                  /STPHAOEUFPLT pay for substantially
                  all of the class ors class effected
                  by the injunction. 6, the plan
                  provides an opportunity for those
                  claimants who choose not to settle
                  if x recover in full, and
                  /STPHAOEUFPLT made a record of
                  specific factual findings to
                  support his conclusion.
                            The 7th circuit has a very
                  broad standard although noting the
                  potential for abuse whether it
                  needs to be a finding that the
                  release was an essential
                  /STPHAOEUFPLT fruit exchange of
                  good and valuable consideration.
                            That will enable unsecured
                  creditors to realize distribution
                  in the case in re/STPHAOEUFPLT 526F
                  third 856, 7th circuit noun 9.
                  Again according to /STPHAOEUFPLT
                  none of these factors is
                  dispositive, but they do need to be
                  considered in relation to the
                  record and they do need to be in
                  the context of truly unique
                  circumstances where the release is
                  necessary to the plan. Certainly
                  circumstances of this case are
                  unique, every chapter 11-case has
                  its own unique factors and
                  difficulties but I believe this
                  case is the most complex case given
                  the issues before the parties and
                  ultimately the court that I have
                  ever seen and that has come before
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 94 of 114


                  the courts under chapter 11.
                            At least that view is
                  confirmed by the parties to this
                  case. They were represented by
                  extremely capable experienced
                  counsel. It is also clear to me
                  that for the reasons I already
                  stated, that the monetary
                  contributions by the Sacklers are
                  absolutely critical to the
                  confirmation of this chapter 11
                  plan. Without them I believe the
                  plan would completely unravel
                  including the complex interrelated
                  settlements that depend upon the
                  amount of consideration being
                  supplied as well as the nonmonetary
                  consideration. Now it is also the
                  case that the plan has been
                  overwhelmingly accepted including
                  by the classes effected by the
                  third-party release well above the
                  75 percent supermajority in section
                  524G and recognizing the proper
                  classification scheme of the plan
                  over 95 percent of the creditors in
                  the classes where there are
                  objections.
                            It is also clear to me that
                  being paid by the Sackler released
                  parties or shown to the release
                  parties is in fact substantial as I
                  noted earlier not only is it
                  substantial in dollar terms, I
                  believe it's the largest amount
                  that shareholders have paid in such
                  a context ever. It has been argued
                  that either in light of the
                  aggregate amount of the claims or
                  the amount of the Sacklers wealth,
                  it is not substantial. And I've
                  considered that point carefully as
                  I noted, I would wish the amount
                  would be even higher. However as a
                  raw matter, it is undoubtedly a
                  substantial amount. Moreover, and
                  this highlights the distinction
                  from this case from one of the
                  factors that I have cited which is
                  that the plan quote provides a
                  mechanism to pay for all or
                  substantially all of the class or
                  classes effected by the injunction.
                            Clearly that will not occur
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 95 of 114


                  here as I already found United
                  States's claim for example is
                  receiving only under 1 percent of
                  the recovery and it's fair to
                  assume that other claims that are
                  yet to be liquidated would come
                  nowhere close to being paid in
                  full. On the other hand, there
                  have been a number of cases that
                  have held that a full recovery is
                  not necessary and indeed one would
                  question why you really need a
                  third-party release when you can
                  project a full recovery anyway.
                  See in refan steel family Corp.
                  2018 bankruptcy Lexus, bankruptcy
                  SD Iowa October 26, 2018, and
                  B-E-H-R-M-A-N-N V. national
                  heritage foundation Inc. 663F third
                  704, fourth circuit 2011.
                            A more relevant consideration
                  I believe is whether the plan in
                  its third-party release provision
                  is in fact fair not just to the
                  estate generally and all the
                  creditors in the estate, but also
                  to those who are bearing the brunt
                  of the third-party release, which
                  is the view under the third circuit
                  standard and I believe a proper
                  one.
                            The concept of Marshalling
                  from two different sources of
                  recovery from some cases, including
                  the Dow case that I cited has been
                  cited as an authority for imposing
                  a third-party release, Marshalling
                  does not require payment in full
                  generally, it only requires payment
                  in full from the sources of a
                  specific recovery. Or rather the
                  full amount of the sources
                  available from their marshalled
                  claims. And I have analyzed the
                  fairness of the settlement on the
                  third-party claimants from the
                  perspective of their recovery if
                  they were allowed to pursue their
                  third-party claims. And it's in
                  that context, if at all, that the
                  rights of the third-parties and the
                  amount that they would recover is
                  relevant to the question of whether
                  there's a substantial contribution
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 96 of 114


                  to the reorganization.
                            It is without doubt the case
                  that without these releases, the
                  Sackler shareholder released
                  parties would not agree to the
                  payments under the plan. And they
                  understandably I believe are
                  insisting on that because that is
                  their consideration in return for
                  the consideration they are
                  providing to the estate. I've
                  already concluded that without the
                  releases the plan would unravel and
                  in all likelihood the debtors case
                  would convert to a case under
                  chapter 7 of the Bankruptcy Code.
                            In that context, I've already
                  found that from the debtors estate
                  unsecured creditors like the
                  objecting creditors would in all
                  likelihood recover nothing or at
                  most as set forth in the unrefuted
                  liquidation analysis by
                  Mr. Delconte /STPHOEUFPLT
                  $600 million which is a high case
                  scenario that I am skeptical about.
                  I've already gone through the
                  dilutive effect resulting from
                  conversion of the case to chapter
                  7. The question is whether in that
                  scenario, the third parties could
                  pursue the Sackler released parties
                  to make up the amount that they
                  would have lost from the estate
                  distribution by pursuing their
                  third-party claims.
                            In large measure by analysis
                  of that reasonably projected
                  outcome is quite similar to my
                  analysis of the collectability and
                  merits of the estate claims against
                  the Sacklers.
                            Although I believe that the
                  fraudulent transfer claims against
                  certain of the Sacklers are
                  probably the strongest of the suite
                  of claims against them and they
                  would clearly be aggressively
                  pursued by a chapter 7 trustee, the
                  problem is that the senior claims
                  of the United States and the costs
                  and risks of pursuing them would
                  eat up most of the value. As far
                  as the third-party claims are
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 97 of 114


                  concerned they do derive from the
                  same facts pertaining to the
                  debtors activities, operation and
                  marketing with respect to opioids,
                  but are further narrowed to claims
                  against the directors and
                  controlling shareholders related to
                  those activities. Again we did not
                  have a full trial regarding the
                  merits of such claims, however, the
                  record before we /STPHAOEUFPLT
                  arguments I've gone through already
                  with respect to the /STPHAOEUFPLT
                  include rare piercing and breach of
                  fiduciary duty and the like which
                  all involve conduct by controlling
                  shareholders and directors. And I
                  won't repeat them here because I
                  believe they equally apply to the
                  third-party claims. In addition
                  the same issues pertaining to
                  collection apply, except that the
                  well recognized ability to break
                  through a trust if in fact this is
                  under U.S. law, if in fact it was a
                  recipient of a fraudulent transfer
                  would not apply to the third-party
                  claims which are not fraudulent
                  transfer claims, but rather direct
                  claims which would have to be
                  asserted against the Sacklers, all
                  of them, and/or their companies
                  which are held in trust in the
                  bankruptcy -- I'm sorry, the
                  bankruptcy, the structure testified
                  to by Mr. Cushing. I'm not again
                  ruling that that structure could
                  not be breached, but I believe it
                  would be very difficult to do so.
                  Particularly aware0ed to was
                  undercut. So it would appear to me
                  that the aggregate recovery by the
                  objecting third-parties in respect
                  of their claims against the debtor
                  and against the third-parties which
                  again I have narrowed to fit within
                  the claims of the rubric would
                  exceed materially the recovery if I
                  did not confirm the plan and they
                  pursued their third-party claims
                  separately as well as their claims
                  against the debtor in the
                  inevitable liquidation of the
                  debtor under chapter 7.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 98 of 114


                            A related argument made by
                  the objectors is that contrary to
                  what I've just gone through, the
                  plan does not satisfy the best
                  interest test of section 1129A7 of
                  the Bankruptcy Code. There is a
                  statutory response to that argument
                  that under the plain meaning of
                  section 1129A7 I believe is well
                  taken. That section again provides
                  that with regard to a party that
                  has not accepted its treatment
                  under the plan, the such holder of
                  a claim will receive or retain
                  under the plan on account of such
                  claim and I went to emphasize that
                  /STPHAOEUFPLT on property of a
                  value as the effective date of the
                  plan that is not less than the
                  amount that such holder would so
                  reef and I'm emphasizing the word
                  so receive will retain if the
                  debtor were liquidated under
                  chapter 7 of this title. It is
                  clear to me that as a matter of
                  grammar, the comparison is between
                  the amount that the objecting
                  creditor would receive under the
                  plan on account of its claim and
                  what it would so receive again on
                  account of its claim under chapter
                  7 and would not look to rights that
                  it would retain against third
                  parties. I recognize that the
                  interpretation of section 1129A7 by
                  two of my colleagues who I greatly
                  respect in in re: Die tech holding
                  /STPHAOEUFPLT bankruptcy SDNY2019
                  and in requickly company 437BR102
                  bankruptcy SDNY2010, are to the
                  contrary that one should look if
                  one can make a reasonable
                  determination at one that rights
                  would have not in with respect of
                  one's claims, but in respect of
                  other claims, third-party claims in
                  a liquidation in comparison to the
                  rights that one would have based on
                  one's claim under the chapter 11
                  plan. Neither of those cases
                  however addresses the plain meaning
                  argument that I've just gone
                  through and I believe the plain
                  meaning would rule here.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 99 of 114


                  Importantly though I have not
                  limited my ruling to the plain
                  meaning interpretation that I just
                  gave. I have instead assessed
                  based on the evidence before me in
                  this settlement hearing context
                  what I believe would be recovered
                  by the objecting creditors in a
                  chapter 7-case both on account of
                  their claims and on account of
                  their third-party claims. And
                  based on that assessment, I
                  concluded they would recover more
                  or at least as much as that
                  recovery if I confirm the plan.
                            If both the die tech and
                  quickly cases, the court's stated
                  that if the recovery from nondebtor
                  sources, i.e. the claims would be
                  released under the plan were
                  neither speculative nor capable of
                  estimation, or speculative and
                  hypothetical, then the analysis
                  could be done. In both of those
                  cases, the courts determined in
                  1 case based on various admissions
                  by the debtor, that is the quickly
                  case as to the settlement history
                  over a 20-year period of such types
                  of claims and at least some
                  evidence which was the only
                  evidence offered by the planned
                  proponent which has a burden of
                  proof which showed that for at
                  least a relatively short period
                  January 2nd /STPHAOEUFPLT there
                  were payments on settlements that
                  could be owe vaulted and therefore
                  one could evaluate settlement
                  payments generally and therefore
                  the claims were capable of being
                  estimated, the planned components
                  /STPHAOEUFPLT the objecting states
                  have suggested that in similar
                  failure of proof existing here
                  given the absence of any expert
                  testimony to try to value the
                  claims of the objecting states
                  against the third parties, mainly
                  the Sacklers and the related
                  entities. It is true there is no
                  such expert testimony but I believe
                  it would have to be expert fact
                  testimony, not an assessment of the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 100 of 114


                  strengths and weaknesses of the
                  claims including the costs of
                  pursuing them, the risks of
                  collection and the die dilutive
                  effect of all of the other claims
                  that /STPHAOEUFPLT all the other
                  creditors in this case, including
                  all of the other states who
                  otherwise agreed to the plan
                  because it is perfectly obvious
                  that they would not agree to let
                  the objecting states alone pursue
                  the shareholder released parties on
                  the theories that would equally
                  apply under those other states
                  laws. Collectively, the states and
                  territories of this case filed
                  proofs of claim aggregating in an
                  unliquidated amount at least 5
                  /STPHAOEUFPLT the objecting states
                  share that adds up to 482
                  /STPHAOEUFPLT or roughly 22 and a
                  half percent that comes down to 450
                  billion or less than 21 percent if
                  you exclude West Virginia which
                  really was not raising this issue.
                  If you factor in all of the other
                  claims some of which would clearly
                  have third-party claim rights that
                  you're talking about a largely
                  dilutive effect on the recovery on
                  top of the liability and claim
                  collection issues that I've already
                  described.
                             I believe that given the /POS
                  /STPHAOEUFPLT of any settlement
                  history here with the exception of
                  the payment to the state of
                  Oklahoma by the Sacklers and their
                  payment to the United States in
                  respect of their civil claims, that
                  assessment which is fundamentally
                  an assessment by the court of the
                  legal risks and implementation
                  risks of pursuing a lawsuit is a
                  proper assessment and I conclude
                  again that the settlement is fair
                  to the objecting states after
                  having conducted that assessment
                  their claims of large measure were
                  dependent upon /STPHAOEUFPLT
                  debtors truly and therefore not
                  truly derivative claims would
                  depend largely on finding whether
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 101 of 114


                  any of the Sacklers was personally
                  responsible for the misconduct of
                  Purdue. Such a trial might
                  actually show that. I believe the
                  testimony before me was
                  inconclusionive on that point,
                  although clearly I accept that
                  there is substantial risk for the
                  Sacklers that that point would be
                  wrong by the objecting states so in
                  addition to that risk for the
                  reasons I've already stated, there
                  are substantial cost and collection
                  risks that I don't need to go
                  through again. As far as the
                  /STPHAOEUFPLT proof that would need
                  to be shown I've not gone through
                  every state's applicable law on
                  this point, but I will note that
                  the main case they have cited in
                  their briefs, gray son in orderic
                  construction Inc. 1979 and state V.
                  /RAL /*FL /STPHAOEUFPLT 87
                  Washington second 2983221976, both
                  of which found individual
                  /HRAOEUBGT based on the controlling
                  shareholders personal actions for
                  many of the unlawful acts and
                  practices taken by that person's
                  corporation.
                            The last argument made by the
                  objecting states is that the
                  nonconsensual third-party release
                  and injunction is a violation of
                  their sovereign entity and police
                  power. There is no such bar in the
                  Bankruptcy Code itself. The
                  Bankruptcy Code and traditional
                  code and certain carefully
                  prescribed instanceness recognize
                  the police power of states and
                  other governmental entities, but
                  only in limited context thus in
                  section 362B2, Congress provided an
                  exception to the automatic stay for
                  the liquidation of a claim in the
                  exercise of police power but stayed
                  its payment and such claims are in
                  fact as is well recognized not
                  exempt from chapter 11 debtors
                  discharge. Similarly 28USE section
                  1452 preclude the removal to the
                  Bankruptcy Court which is generally
                  permitted under that section of a
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 102 of 114


                  pending cause of action, if it is
                  one that is asserting the police
                  power. The scope of the police
                  power in those exceptions has not
                  been decided definitively by the
                  second circuit. As noted in a
                  thorough discussion? /STPHAOEUFPLT
                  switch litigation 2014, the
                  exception, the definition of police
                  power for purposes of these
                  exceptions has evolved over the
                  years from a focus on
                  distinguishing between actions to
                  enforce police power with respect
                  to conduct on the one hand and
                  actions to provide for financial
                  recovery on another. After board
                  of governors of the Federal Reserve
                  systems V. M Corp. financial Inc.
                  502S32401991, the focus has turned
                  more to the from the subjective
                  merits of the government entities
                  exercise of its police power in a
                  given case. Only to the purpose of
                  the law that the government is
                  attempting to enforce. Even if
                  that purpose which is well
                  recognized may include the payment
                  of money.
                            I accept that broader
                  definition of the police power.
                  The fact that a governmental entity
                  is looking to collect money I
                  believe is not enough to take it
                  out of the police power exception.
                  But again that exception is a
                  limited one in the Bankruptcy Code
                  and the judicial code. It is well
                  recognized indeed the 10th circuit
                  states it is a matter of corn book
                  law that actions accepted from the
                  automatic stay including under the
                  police power may be subject to
                  specific injunctive relief under
                  section 105A in re: Western real
                  estate fund 922F second 922959,
                  10th circuit as a previously sited
                  and in recommonwealth companies
                  Inc. United States V. commonwealth
                  companies Inc. Bankruptcy
                  paragraph 362.05. And as that
                  discussion notes the legislative
                  history to the section which
                  recognizes the power to enjoin
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 103 of 114


                  notwithstanding that the injunction
                  is owed the police power.
                            H10950 November 12, 1997 and
                  HR rep 95595, 95th Congress first
                  session 1977, September 8th, 1977,
                  quote subsection B lists 5
                  exceptions to the automatic stay,
                  the effect of an exception is not
                  to make the action immune from
                  injunction, close quote. As far as
                  the limitation on the power to
                  assert the police power, at least
                  as far as general assertion of
                  states rights over the power of the
                  Bankruptcy Code, see in repea body
                  energy Corp. 717, 8th circuit 2020.
                  And in fact plan injunctions at
                  least in one instance at a recent
                  one had been imposed without any
                  quams about the police
                  /STPHAOEUFPLT see California /TOBGS
                  /EUBGS substance control XV
                  holdings Inc. 2021 U.S. district
                  Lexus /STPHAOEUFPLT D Delaware
                  July 26, 2021. At this point given
                  the states agreement including the
                  objecting states agreement to the
                  public private allocation and the
                  no act allocation under the plan
                  and the carveouts from the plan
                  release, the only thing that, of
                  tangible note that the states would
                  be obtaining here would be money.
                  Which they actually agreed to put
                  to use under the plan for abatement
                  purposes in which there not
                  disputing the validity of in fact
                  the markedly constructive nature of
                  such provisions the objecting
                  states nevertheless state that the
                  plan deprives them of establishing
                  a sufficient civil punishment for
                  the released claims and certainly
                  that is a valid aspect of the
                  police power namely the sending of
                  a message to others who might
                  similarly, if it is proven against
                  them, be shown to have improperly
                  engaged in conduct that would
                  subject them to the liability that
                  the states assert they would have
                  be able -- would be the ability to
                  impose here and that is being
                  released. It is clear to me
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 104 of 114


                  however that the states cannot have
                  it both ways. They cannot have the
                  results of the plan and have
                  further punishment and the plan
                  already provides. They are nod
                  prepared to make that choice,
                  unlike 80 percent of their state
                  /PWREUTen and sisters but the
                  againsts of such /STPHAOEUFPLT
                  punishment would be to the
                  detriment of all of the states and
                  the creditors in this case.
                             The element of punishment
                  besides the loss of all of Purdue
                  and the money that the Sacklers are
                  paying also includes I believe the
                  agreement by the Sacklers and the
                  debtors to provide the
                  comprehensive document depository
                  which is includes waivers by the
                  debtors of attorney/client
                  privilege for a future analysis by
                  the states and third parties.
                  Ms. Conroy who has been pursuing
                  Purdue and the Sacklers longer than
                  anyone and harder than anyone I
                  believe has noted that that feature
                  of the settlement is perhaps the
                  most important one, even more
                  important than the billions of
                  dollars being paid by Sackler
                  family members.
                             It is especially important in
                  the public context leased by the
                  objecting states, it will provide
                  far more transparency to the
                  conduct of Purdue and those it did
                  business with and those who
                  regulated it. Including some of
                  these varying objectors, including
                  the state where Purdue's main
                  offices are, Connecticut and the
                  federal government.
                             Which of course also regulate
                  Purdue. That record is extremely
                  important, not only for continuing
                  to pursue lawsuits against other
                  parties, but also to guide
                  legislatures and regulators to
                  address a company that has a legal
                  product, but is also incorrectly
                  dangerous.
                             As I've noted, the other
                  aspects of the plan that deal with
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 105 of 114


                  NewCo also provide a model for
                  either future self-regulation or
                  regulation by regulatory bodies.
                            Each of the four members of
                  the Sackler family who testified
                  during the evidentiary hearing
                  before me was asked would they
                  apologize for their role and
                  conduct related to Purdue. Their
                  reactions as perhaps is typical of
                  a family varied. None would state
                  an explicit apology, which I
                  suppose is understandable given the
                  legal risks they face in making
                  such an apology before settlement
                  where there is an objection to the
                  settlement. Although I will note
                  that in a somewhat similar context
                  that I have received an apology to
                  victims of misconduct.
                            One of the witnesses frankly
                  did not accept any level of
                  responsibility and the other three
                  with different degrees of emotion
                  did in terms of stating their
                  regret for what their company had
                  done.
                            A forced apology is not
                  really an apology. So we will have
                  to live without one. The writer
                  Stan doll wrote that most people do
                  not forgive, they just forget.
                  Given the nature of this
                  settlement, including the document
                  depository, forgetting will be
                  impossible. To me those are
                  elements of the settlement that
                  more than justify the admittedly
                  serious implications even in a
                  context where the real relief now
                  being sought by the states has been
                  agreed by them in overriding their
                  assertion of their own independent
                  police power rights. So assuming
                  that the change to section 10.07B
                  of the plan will be made and I will
                  not confirm the plan if it isn't
                  made that I outlined and assuming
                  one other change that I believe is
                  necessary, I will confirm the plan.
                            I do so agreeing with the
                  creditors committee and everyone
                  else on the other side of the
                  table, including the debtors from
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 106 of 114


                  the Sackler family that I wish the
                  plan had provided for more but I
                  will not jeopardize what the plan
                  does provide for by denying
                  confirmation.
                            The other change to the plan
                  that I believe is required is to
                  the provision found at paragraph
                  11.1B of the plan on page 146,
                  which directs to prosecute for a
                  nonopioid excluded claim, which is
                  truly a derivative claim in the
                  normal definition of the term.
                  Unless such person first obtains
                  leave from the Bankruptcy Code.
                  Consistent with my remarks to
                  counsel for the Canadian
                  municipalities, that provision
                  should be made clear that it
                  applies only to causes of action
                  that colorably is a nonopioid
                  excluded claim. Ie, the cause of
                  action is for example for
                  fraudulent transfer claim brought
                  by Purdue Canada. Or some other
                  claim it should not have to go
                  through the Bankruptcy Court. So I
                  will confirm the plan only if the
                  following phrase is added after the
                  phrase nonopioid excluded claim in
                  the third line of 11.1E "if such
                  cause of action colorably is a
                  nonopioid excluded claim.
                            That is different than the
                  stricken language which said the
                  claim must be colorable, this is
                  one that's colorably an excluded
                  claim.
                            So as I noted at the
                  beginning of this hearing, I have
                  an over one hundred page
                  confirmation order, I have not
                  reviewed it in detail, I've given
                  you a several hours long ruling for
                  which I apologize for the length
                  of. I will go through the
                  confirmation order carefully, but I
                  will confirm the plan if it is
                  modified in the two ways that I've
                  noted during my ruling.
                            MR. HUEBNER: Your Honor,
                  thank you very much. With
                  tremendous apologies for even
                  needing to speak at all after a
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 107 of 114


                  six-and-a-half hour bench ruling
                  without a break, there are two
                  housekeeping matters with respect
                  to statutes of limitations and the
                  injunction, I'll ask Mr. /KEPL net
                  can I to turn to in a minute, those
                  will hopefully take 45 seconds, I
                  have one thing before that your
                  Honor I also raise with some
                  hesitation. In the course of the
                  six-and-a-half hours, your Honor, I
                  believe we might have misheard, but
                  we might have heard you say that
                  the majority of the Sacklers assets
                  are in trust organized /OURPBD
                  /STPHAOEUFPLT for the record your
                  Honor, we think you may have
                  intended to refer to the Mortimer A
                  side of the family, according to
                  the testimony, including his report
                  at JX3092 docket 3488, the A side
                  of the family has substantial asits
                  in trusts under the bailiwick of
                  Jersey. The documents also
                  reflects the B side, which is the
                  Raymond side, which is largely the
                  domestic side does not have equally
                  similar assets outside the United
                  States --
                            THE COURT: But they do
                  recommend in /STPHAOEUFPLT trusts.
                            MR. HUEBNER: Exactly, your
                  Honor, we were quite confident we
                  didn't /STPHAOEUFPLT mean to rely
                  on manual /REUT of overall assets
                  being in the Jersey trusts, but
                  rather in various trusts, the A
                  side has a lot of money in Jersey,
                  the B side does not, which is what
                  theed evidence shows and we want to
                  make sure that as you said that the
                  record accurately reflected sort of
                  what you --
                            THE COURT: As I said at the
                  beginning of my ruling, I will you
                  go through it and correct any
                  misstatements I made to that effect
                  although the ruling won't change.
                  The B side has most of its assets
                  in trust.
                            MR. HUEBNER: Thank you, we
                  all know /STPHAOEUFPLT let me now
                  put myself back on mute and ask
                  Mr. /STPHAOEUFPLT to handle two
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 108 of 114


                  quick housekeeping matters and I
                  agree there's nothing further
                  certainly from the debtors.
                            THE COURT: Okay.
                            DAVIS POLK: Your Honor,
                  Benning /STPHAOEUFPLT of Davis Polk
                  for the debtors, den with
                  apologies, you must be exhausted.
                  Two I hope administrative matters,
                  the first back to preliminary
                  injunction, the following the entry
                  of the court's bridge extension on
                  Monday docket number 286 in the
                  adversary proceeding numbered
                  19-08289, the preliminary
                  injunction is now set to expire
                  today. As I mentioned on Friday,
                  there's a provision in the proposed
                  confirmation order that will ex
                  /TEPD the preliminary injunction
                  through the effective date, that is
                  paragraph 56A of the proposed
                  confirmation order, bankruptcy rule
                  3020E and paragraph 66 of the order
                  provide that the confirmation order
                  will be stayed until the expiration
                  of 14 days after the entry of the
                  order unless the court orders
                  otherwise. There will therefore be
                  a small gap in the protection
                  afforded by the preliminary
                  injunction and the voluntary
                  injunction unless the court enters
                  a second bridge order. So as I
                  for/STPHAOEUFPLT the debtors
                  requestfully request that the court
                  enter another bridge order
                  extending the preliminary
                  injunction through entry of the
                  confirmation order and the
                  expiration of the 14-day period
                  stay period we just described.
                            So that's, he guess I can go
                  on, but we spoke into the easy
                  /STPHAOEUFPLT and they support
                  this. And given my colloquy with
                  the court on Friday about the
                  second bridge order today I assume
                  the nonsawn senting states are in a
                  position to confirm the voluntary
                  compliance with the extension
                  rather than to be formally bound by
                  it which is consistent with past
                  practices. So if the
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 109 of 114


                  representatives of nonconsenting
                  states are on and could indicate
                  that on the record that would be
                  wonderful, I see Mr. Gold.
                            MR. GOLD: Your Honor,
                  Matthew gold from Kleinberg Kaplan
                  representing Washington, Oregon and
                  District of Columbia, although
                  maybe I should let Mr. Troop go
                  first, but can your Honor hear me.
                            THE COURT: I can, thanks.
                            MR. GOLD: I would defer to
                  Mr. Troop who speaks on behalf of
                  more states if he wish tos go first
                  otherwise I'm prepared to speak.
                            MR. TROOP: Your Honor,
                  Andrew troop nonconsenting state
                  group, I have not been received any
                  information or suggestion that the
                  members of the nonconsenting states
                  will not continue to /STPHAOEUFPLT
                  volume temporarily with the
                  injunction through an additional
                  extension, but we did not solicit
                  on that point specifically I will
                  never to any /STPHAOEUFPLT if they
                  think otherwise, but I don't think
                  there should be an issue your Honor
                  and I will take that --
                            THE COURT: Okay.
                            MR. GOLD: Your Honor, this
                  is Matthew gold again. As
                  Mr. Troop said, we certainly have
                  not had any opportunity to discuss
                  with our clients this particular
                  request, I think it would have been
                  far preferable in the debtors in
                  soliciting the opinions of all the
                  other parties had spoken to us
                  first rather than making this
                  request in open court during a
                  hearing, but it is obviously too
                  late for that.
                            The one question that I do
                  not -- one thing I do not
                  understand from the way Mr. Cam net
                  can I put it is that we have been
                  given to understand that the
                  effective date under the plan
                  occurs not 14 days after the entry
                  of the confirmation order, but at
                  least 82 days after the entry of
                  the confirmation order, so that
                  what Mr. Cam is requesting here is
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 110 of 114


                  not a 2-week extension of the
                  injunction, but a 3-month extension
                  of the injunction and I would at
                  least appreciate some clarification
                  from Mr. Cam on that point so we
                  can understand what's considered
                  brief or not in this con.
                            THE COURT: Fair point, it
                  wouldn't be limited by time, right,
                  it's limited by definition.
                            DAVIS POLK: I'm sorry, the
                  confirmation order extends the
                  proposed confirmation order extends
                  the preliminary injunction to the
                  effective date, the effective date
                  is still the effective date of the
                  plan, those are two different
                  things, the order would give us the
                  bridge to the effective date.
                            THE COURT: So this is time
                  to get the order in and to have it
                  be --
                            DAVIS POLK: That's it.
                            THE COURT: So I think it is
                  14 days unless there's a stip A
                  pending appeal.
                            DAVIS POLK: And your Honor
                  to say the obvious, I said this was
                  going to happen last Friday, this
                  is not a surprise at all. So --
                            THE COURT: It wasn't a
                  surprise to me. So look I am
                  perfectly happy to have the states
                  continue to agree as opposed to
                  having /STPHAOEUFPLT there's value
                  to that that I understand. But if
                  they were to agree in all
                  likelihood I would extend the
                  injunction through the entry of the
                  confirmation order. And the order
                  becoming a final order.
                            DAVIS POLK: Thank you your
                  Honor. The second issue as your
                  Honor knows the shareholder
                  settlement agreement contains a
                  unique mechanism we called the snap
                  back in the event that certain
                  breaches of the shareholder
                  settlement agreement occur, the MDT
                  can trigger a snap back by filing a
                  notice with the court at which
                  point both the shareholder releases
                  and the shareholder injunction will
                  unwind with respect to any breaches
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 111 of 114


                  by the shareholder parties and the
                  MDT and the releasing parties can
                  then sue the breaching shareholder
                  parties under the released causes
                  of action. To ensure that these
                  remedies are maximally effective,
                  it is necessary to preserve those
                  claims during the life of the
                  settlement agreement or until the
                  parties subject to the snap back
                  have fully performed their
                  obligations. According so section
                  10.9 of the plan and paragraph 32A
                  of the con/TEURPLation order they
                  toll any statute of limitations
                  that apply to the shareholder
                  release claims. However, we are
                  phrased with a potential very small
                  gap because those provisions of the
                  plan and confirmation order will
                  not take effect until the 14-day
                  stay of the confirmation order
                  expires. And we're facing the end
                  of the tolling provisions in
                  section 108A2 and limitations in
                  546A1A because we're approaching
                  the second anniversary of our
                  filing. So we have a proposed
                  order which is to make sure that
                  the tolling provisions provided by
                  section 10.9 of the plan is in
                  place as soon as possible and
                  before the 14-day stay runs. So
                  the proposed order thus effectuated
                  only the tolling provision and plan
                  carp filmation /STPHAOEUFPLT start
                  now, the applicable statute of
                  limit aces for the shareholder
                  released claims and exactly the
                  same way as it's provided by the
                  plan and paragraph 32A of the
                  confirmation order and the tolling
                  orders remain effective until the
                  later of the date of the
                  confirmation order becomes final
                  and if the confirmation order is
                  have a /STPHAOEUFPLT 225 days after
                  the date when that occurred so
                  folks have plenty of time to file
                  their complaints. This is not
                  controversial --
                            THE COURT: Sorry to /REUPBT
                  up /STPHAOEUFPLT is that I
                  stipulated order with the Sacklers.
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 112 of 114


                            THE COURT: Both sides A and
                  B agree to this and I can't imagine
                  anyone would object given that is
                  just a way to maximally preserve
                  the claims if God forbid there's a
                  breach.
                            THE COURT: You can submit
                  that to chambers.
                            DAVIS POLK: Okay, perfect.
                            THE COURT: When does that
                  period expire, I don't think it
                  expires tonight, right?
                            DAVIS POLK: No, we have --
                            THE COURT: Okay, it will get
                  entered tomorrow then.
                            DAVIS POLK: We have until
                  September 15th or 16 depending on
                  how you count.
                            THE COURT: Okay.
                            DAVIS POLK: We'll get that
                  on file.
                            THE COURT: Submit that to
                  chambers and it will get entered
                  tomorrow. I expect the
                  confirmation order probably will
                  get entered tomorrow, I do have a
                  brief calendar in the morning but
                  I'll be able to go through it.
                            DAVIS POLK: Thank you, your
                  Honor.
                            MR. HIGGINS: Your Honor,
                  very briefly /STPHAOEUFPLT may I be
                  heard briefly, your Honor.
                            THE COURT: Sure.
                            MR. HIGGINS: Thank you.
                  Just on a procedural note now that
                  your Honor has ruled, the United
                  States districtee intends to file a
                  formal motion for a state pending
                  appeal, as part of that motion we
                  would be seeking an expedited
                  hearing, consistent with the case
                  management order, your Honor, we
                  have conferred with debtors counsel
                  /STPHAOEUFPLT on an expedited
                  briefing or hearing schedule but as
                  the case management order directs
                  your Honor we will reach outed to
                  counsel again tonight and if we're
                  unable to reach a /STPHAOEUFPLT we
                  would contact chambers as the case
                  management order requires.
                            THE COURT: Okay.
                            MR. HIGGINS: Thank you, your
19-23649-rdd   Doc 3724    Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                     Pg 113 of 114


                  Honor.
                            THE COURT: That's fine.
                            MR. HUEBNER: So your Honor
                  just so that everybody is clear so
                  we don't get a cascade of emergency
                  pleadings like this, as I think
                  Mr. Gold correctly referred to
                  before, it is of record in this
                  case and should be well-known to
                  everybody if it's not they should
                  become familiar with it that our
                  DOJ settlement approved by this
                  court after a /HULTy hour hearing
                  as well expressly contemplates a
                  settlement A sentencing hearing not
                  earlier than 75 days after the
                  entry of a confirmation order and
                  emergence not earlier than 7 days
                  after that which is why as your
                  Honor has actually advised all the
                  parties at multiple recent
                  hearings, including the Kirk
                  hearing, this company can't come
                  out for several months and I think
                  at this point, you know, to start
                  burdening the docket with emergency
                  motions, there's got to be a way to
                  work this out more thoughtfully
                  than unnecessary emergency motions
                  when there cannot be an emergence
                  for really rather quite a while.
                  We don't /STPHAOEUFPLT we
                  understand that, that's the thing
                  we're trying to be in dialogue
                  about, but we have a history
                  /STPHAOEUFPLT and waiting for a
                  thoughtful response and they never
                  call back or email and file
                  something that costs the estate a
                  lot of resources as multiple
                  parties all have to think about it
                  and respond to it. So what I saw
                  on the very first day of the case
                  at the very first hearing still
                  holds 2 years later. Please just
                  call us and let's see if we can
                  work something out that is
                  efficient and not a waste of
                  taxpayer resources and state
                  resources that does nothing but
                  drain money from abatement and
                  saving lives.
                            THE COURT: Well Ms. Lee is
                  very good at keeping my calendar,
19-23649-rdd   Doc 3724   Filed 09/01/21 Entered 09/01/21 17:47:42   Main Document
                                    Pg 114 of 114


                  she nose better than I do
                  /STPHAOEUFPLT how long things were
                  l take, don't tell her that because
                  she's probably valuable to any
                  number of law firms if they knew
                  that. She'll find time that makes
                  sense. I don't think it is an
                  emergency, Mr. Higgins, I really
                  don't. Which is something you
                  should take into account before
                  making such a motion.
                             MR. HIGGINS: Understood,
                  your Honor, and that's why we
                  reached out to Mr. Huebner twice
                  about this and we will continue to
                  talk with him for a schedule that
                  works for everybody.
                             THE COURT: Among other
                  things, I would hope someone would
                  actually be able to read the last
                  6 hours of what I was talking about
                  before we actually decided to do
                  something.
                             MR. HIGGINS: Of course, your
                  Honor.
                             THE COURT: Okay.
                             MR. HUEBNER: Thank you, your
                  Honor.
                             THE COURT: All right,
                  anything else?
                             MR. HUEBNER: None from the
                  debtors.
                             THE COURT: All right, thank
                  you all, thanks everyone.
                             (Time noted: 4:48 p.m.)
